     Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 1 of 69 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

  KAREN WONG, derivatively on behalf of
  CHEMBIO DIAGNOSTICS, INC.,
                                                      Case No.: 1:20-cv-04269
         Plaintiff,

         vs.

  RICHARD L. EBERLY, GAIL S. PAGE, NEIL
  A. GOLDMAN, JAVAN ESFANDIARI,
  KATHERINE L. DAVIS, MARY LAKE                       DEMAND FOR JURY TRIAL
  POLAN, and JOHN G. POTTHOFF,

         Defendants,

         and

  CHEMBIO DIAGNOSTICS, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff Karen Wong (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant Chembio Diagnostics, Inc. (“Chembio” or the “Company”), files

this Verified Shareholder Derivative Complaint against Defendants Richard L. Eberly (“Eberly”),

Gail S. Page (“Page”), Neil A. Goldman (“Goldman”), Javan Esfandiari (“Esfandiari”), Katherine

L. Davis (“Davis”), Mary Lake Polan (“Polan”), and John G. Potthoff (“Potthoff”) (collectively,

the “Individual Defendants,” and together with Chembio, the “Defendants”) for breaches of their

fiduciary duties as directors and/or officers of Chembio, unjust enrichment, and for violations of

Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s

complaint against the Defendants, Plaintiff alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based
      Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 2 of 69 PageID #: 2




upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which included,

among other things, a review of the Defendants’ public documents, conference calls and

announcements made by the Defendants, United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding Chembio, legal filings, news

reports, securities analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Chembio’s directors and officers from March 12, 2020 through June 16, 2020, both dates

inclusive (the “Relevant Period”).

       2.      Chembio is a point-of-care diagnostics company that develops and commercializes

patented technology platforms aimed at, among other things, detecting and diagnosing infectious

diseases.

       3.      As is now a well-known fact, a novel virus and respiratory illness, designated as

COVID-19, originated in China in late 2019. After beginning to rapidly sweep through the world’s

human population, the World Health Organization declared COVID-19 a pandemic on March 11,

2020. Shortly afterwards, on March 13, 2020, the United States declared a national emergency

concerning the COVID-19 outbreak. In its swift and ongoing spread, not only has the virus resulted

in millions of infections and hundreds of thousands of deaths to date, but it has also largely left the

global economy and many national healthcare systems in disarray.

       4.      In attempting to contain, control, and prevent the mass transmission of COVID-19,

and its devastating effects, world leaders, including U.S. federal and state government officials

and public health officials, have implemented extraordinary policy measures such as sheltering-


                                                  2
     Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 3 of 69 PageID #: 3




in-place, quarantining, and social distancing measures. Within the United States, the development

of reliable mass testing techniques for COVID-19 has heavily guided many lawmakers’ strategies.

       5.      For state and federal government officials, possessing accurate methods of testing

for COVID-19 has become a vitally important tool for reducing the spread of the virus. Accurate

diagnostic and serological1 tests that are readily accessible to the public provide much-needed data

on where the most serious outbreaks of the virus occur, and offer insight into where medical and

other resources should be allocated, and what public policy measures are appropriate or effective.2

       6.      In an effort to mitigate the virus’s damage and to end this pandemic, U.S. officials

have worked with many businesses, including life science, biotechnology, and pharmaceutical

companies to develop COVID-19 tests, treatments, and vaccines. Although many corporate leaders

have risen to this unique challenge, the Individual Defendants have failed to meet this moment in

time with the professional aptitude, honesty, and integrity this historic undertaking requires.

       7.      Early in the COVID-19 pandemic, it appeared that Chembio was able to utilize its

diagnostic testing experience and know-how to quickly develop an exceptionally accurate




1
  Serology Testing for COVID-19 at CDC, CENTER FOR DISEASE CONTROL AND PREVENTION (May
23,               2020),                https://www.cdc.gov/coronavirus/2019-ncov/lab/serology-
testing.html#:~:text=An%20antibody%20test%20looks%20for,immune%20response%20to%20t
he%20infection. (defining serology testing as antibody testing that “looks for the presence of
antibodies, which are specific proteins made in response to infections. Antibodies are detected in
the blood of people who are tested after infection; they show an immune response to the infection.
Antibody test results are especially important for detecting previous infections in people who had
few or no symptoms.”).
2
  See generally Rob Stein, Carmel Wroth & Alyson Hurt, U.S. Coronavirus Testing Still Falls
Short.     How’s     Your     State    Doing?,      NPR     (May      7,    2020,     5:00   AM),
https://www.npr.org/sections/health-shots/2020/05/07/851610771/u-s-coronavirus-testing-still-
falls-short-hows-your-state-doing (explaining the importance of testing for COVID-19); Rob
Stein, As Coronavirus Surges, How Much Testing Does Your State Need to Subdue the Virus?,
NPR        (June     30,      2020,       5:05      AM),      https://www.npr.org/sections/health-
shots/2020/06/30/883703403/as-coronavirus-surges-how-much-testing-does-your-state-need-to-
subdue-the-virus (explaining the importance of testing for COVID-19).


                                                 3
     Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 4 of 69 PageID #: 4




serological test for COVID-19 that simultaneously produced speedy results. As a result,

Chembio’s COVID-19 antibody test was one of the first to an extremely competitive and time-

sensitive market.

       8.      Specifically, according to the Company’s quarterly report on Form 10-Q for the

fiscal quarter ended June 30, 2020 (the “2Q20 10-Q”), Chembio refocused its business strategy on

the development and commercialization of its proprietary Dual Path Platform (“DPP”) technology,

invented by Defendant Esfandiari, for a rapid antibody test for COVID-19 in January 2020.

       9.      On March 12, 2020, Chembio published a press release titled “Chembio and

LumiraDx Limited (“LumiraDx”) Announce COVID-19 Strategic Partnership” (the “March 12

Press Release 1”) announcing that the Company had entered into a strategic partnership with

LumiraDx, a company purportedly focused on developing, manufacturing, and commercializing

industry leading point-of-care diagnostic platforms, with the current goal, among other things, of

developing a diagnostic test for the detection of the COVID-19 virus and IgM and IgG antibodies

using its DPP. On this news, the price of Chembio’s shares increased during after-hours trading

from $3.10 per share at the close of trading on March 11, 2020, to $4.19 per share at market open

on March 12, 2020.

       10.     By March 20, 2020, with regulatory approval still pending, customers had already

begun to place orders to purchase the Company’s rapid COVID-19 antibody test.

       11.     According to the 2Q20 10-Q and a Company press release published on April 15,

2020 titled “Chembio Diagnostics Receives Emergency Use Authorization for DPP COVID-19

System for IgG and IgM Antibodies” (the “April 15 Press Release”), on April 15, 2020, the U.S.

Food and Drug Administration (“FDA”) granted Chembio an Emergency Use Authorization

(“EUA”) for emergency use of its rapid COVID-19 antibody test in the United States. Also in




                                                4
       Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 5 of 69 PageID #: 5




April 2020, Brazil’s Agenica Nacional de Vigilancia Sanitaria (“ANVISA”) granted regulatory

approval for use of its rapid COVID-19 antibody test.

         12.    The 2Q20 10-Q also asserted that Chembio’s COVID-19 antibody test obtained

regulatory clearance from the European Union when it was issued a CE Marking on or about May

4, 2020, enabling its sale in the European community.

         13.    Thereafter, as explained in the 2Q20 10-Q, Stony Brook Medicine selected

Chembio’s rapid antibody test to help identify persons who have recovered from COVID-19 for

use in an FDA-approved investigation to determine whether those persons’ antibodies can help

treat patients with an active COVID-19 infection.

         14.    Throughout the Relevant Period, Chembio published press releases and held

conference calls in which the Individual Defendants explicitly claimed and continued to maintain

that Chembio’s rapid COVID-19 antibody tests were of high quality and were 100% accurate after

11 days following the onset of symptoms—assertions that helped the Company distinguish itself

and establish a crucial competitive advantage over other life sciences companies in a new but

increasingly saturated market.

         15.    Investors were largely convinced by the Individual Defendants’ representations.

During the Relevant Period, the price of Chembio’s shares increased from a closing price of $3.10

per share on March 11, 2020—the day before the start of the Relevant Period—to a Relevant

Period high of $15.54 per share on April 24, 2020, a staggering increase of more than 401%.

         16.    According to the Company’s annual report on Form 10-K for the fiscal year ended

December 31, 2019 (the “2019 10-K”), the Company has incurred losses every year from 2014

through 2019.3 In light of these circumstances, Chembio’s ability to continue operating depended



3
    Moreover, as explained below in more detail, the Company admitted in its quarterly report on


                                                5
        Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 6 of 69 PageID #: 6




on whether Chembio could secure and maintain FDA approval for its rapid COVID-19 antibody

test.

         17.   Strapped for cash, during the Relevant Period, Chembio conducted a secondary

public offering in May 2020 (the “May 2020 Offering”) in order to raise funds the Company

desperately needed to sustain its operations and continue the development and distribution of its

rapid COVID-19 antibody test.

         18.   In prospectus supplements issued in connection with the May 2020 Offering, the

Individual Defendants touted the Company’s rapid DPP COVID-19 System, asserting that “[t]he

accuracy of the DPP COVID-19 System after 11 days post the onset of symptoms is 100% for total

antibodies.” Additionally, the Individual Defendants flaunted the Company’s overall prospects,

representing that the Company acquired, among other regulatory approvals, an EUA from the FDA

for its rapid COVID-19 antibody test.

         19.   In truth, as set forth in the FDA’s June 16, 2020 letter addressed to the Company4

(the “June 16 Letter”), the Company’s rapid COVID-19 antibody test was far less effective than

the Individual Defendants purported, as it produced a high false negative rate and high false

positive rate. The June 16 Letter also indicated that the FDA had previously voiced these and

related concerns to the Company on numerous occasions over the course of the Relevant Period.

Given the Company’s precarious financial position, the Individual Defendants were highly

motivated to conceal any deficiencies in the rapid COVID-19 antibody test—and indeed, they

neglected to disclose these and other flaws to the investing public.



Form 10-Q filed with the SEC on May 4, 2020 that the pandemic significantly affected its
operating results and forced the Company to reallocate resources towards ramping up its COVID-
19 antibody testing at the expense of continuing to develop testing for other infectious diseases.
4
  The FDA’s June 16, 2020 letter was addressed to the Company, care of the Company’s current
Director of Research and Development, Regulatory Affairs, Louise M. Sigismondi, Ph.D.


                                                 6
     Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 7 of 69 PageID #: 7




       20.     In connection with the May 2020 Offering, the Individual Defendants offered and

sold approximately 2,619,593 shares of Chembio common stock, priced at $11.75 per share. Total

gross proceeds from the offering equaled nearly $30.8 million.

       21.     The truth emerged after the market closed on June 16, 2020, when the FDA issued

a press release titled “Coronavirus (COVID-19) Update: FDA Revokes Emergency Use

Authorization for Chembio Antibody Test” (the “June 16 FDA Press Release”) announcing that it

had revoked Chembio’s EUA for the DPP COVID-19 System. Among other things, the FDA’s

press release stated that Chembio’s test “generates a higher than expected rate of false results and

higher than that reflected in the authorized labeling for the device,” and that “it is not reasonable

to believe that the test may be effective in detecting antibodies against SARS-CoV-2 or that the

known and potential benefits of the test outweigh the known and potential risks of the test.”

       22.     The next day, on June 17, 2020, the Company filed a current report on Form 8-K

with the SEC (the “June 17 8-K”) acknowledging that the FDA had revoked Chembio’s EUA for

its rapid COVID-19 antibody test, effectively barring the Company from distributing the tests due

to “performance concerns regarding the sensitivity and specificity.” The Company would

subsequently begin working on a modified version of its COVID-19 antibody test.

       23.     As a result, on June 17, 2020, the Company’s stock price plummeted from its

closing price on June 16, 2020 of $9.93 per share. The Company’s stock hit an intra-day low of

$3.51 per share, a drop greater than 64%, before settling at $3.89 per share at the close of trading

on June 17, 2020, more than a 60% decrease, on an uncommonly massive trading volume of nearly

27 million shares.

       24.     In fact, Chembio’s rapid COVID-19 antibody test was materially less than 100%

accurate after 11 days post the onset of symptoms, since even a seemingly minor inconsistency in




                                                 7
     Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 8 of 69 PageID #: 8




precision can have highly significant ramifications on the usefulness of a diagnostic testing

product.5

       25.     Typically, the difference between a 99.5% and 100% accuracy rate is virtually

nonexistent. However, in testing of infectious diseases, the mere 0.5% difference can have a

substantial effect on whether policymakers can rely on the results of the test to formulate plans

and endorse directives to reduce the spread of the virus.

       26.     For instance, if approximately 5% of individuals showing symptoms of the virus

test positive for COVID-19 antibodies, then only about 50 symptomatic people test positive per

1,000 tests administered. If a COVID-19 antibody test has a specificity of 99.5%, five false

positives would follow, i.e. five people would test positive for the virus but not actually have had

the virus. Therefore, approximately 10% of the individuals who tested positive, i.e. five people out

of fifty, would not, in fact, have had COVID-19. Accordingly, even an antibody test with a

seemingly high specificity may fail to successfully and adequately guide public health policy vis-

à-vis testing and contact tracing.

       27.     Here, Chembio’s test results appear to have fared poorer than the numbers reflected

in the foregoing hypothetical. According to the FDA’s June 16 Letter, data generated from

independent evaluations of the Company’s rapid COVID-19 antibody test performed in or about

April and May 2020 by the Department of Health and Human Services (“HHS”), National

Institutes of Health (“NIH”), and National Cancer Institute (“NCI”) (collectively, the “Independent



5
  As explained in greater detail below, tests intended for widespread public use must be decidedly
exact in order to provide significant value given that an accuracy rate even marginally less than
100% can render a test futile in practice. For instance, if a test has a 98% “sensitivity” rate (which
measures how well a test identifies true positives) and a 98% “specificity” rate (which measures
how well a test identifies true negatives), the upshot is that approximately one-third of the tests
will yield a false positive result. Accordingly, holding tests to a near perfect standard in clinical
trials is vital to ensuring a reliable and safe product is delivered to the public.


                                                  8
      Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 9 of 69 PageID #: 9




Evaluators”), demonstrated poor performance with respect to its sensitivity and specificity.

Moreover, the FDA notified the Company by emails throughout April and May 2020 of its

concerns regarding the Chembio antibody test’s deficient results observed by the Independent

Evaluators.

        28.      Consequently, in stark contrast to Defendant Eberly’s and the rest of the Individual

Defendants’ claims, it appears that Chembio’s tests are not only less than 100% accurate after 11

days post the onset of symptoms, but are far less than even 99.5% accurate, and are hardly high-

quality tests.

        29.      During the Relevant Period, the investing public was under a false impression of

the Company’s business, operations, and financial success.

        30.      During the Relevant Period, the Individual Defendants, in breach of their fiduciary

duties owed to Chembio, willfully or recklessly made and/or caused the Company to make false

and misleading statements and omissions. Specifically, the Individual Defendants willfully or

recklessly made and/or caused the Company to make false and misleading statements and

omissions of material fact that failed to disclose, inter alia, that: (1) the Company’s rapid COVID-

19 antibody tests were less than 100% accurate after 11 days post the onset of symptoms; (2) the

Company’s rapid COVID-19 antibody tests generated a higher than expected rate of false results

and higher than that reflected in the authorized labeling for the testing device; (3) the FDA had

expressed grave and material performance concerns regarding the sensitivity and specificity of

Chembio’s rapid COVID-19 antibody test prior to revocation of the EUA on June 16, 2020; (4)

accordingly, it was not reasonable to believe that the Company’s rapid COVID-19 antibody tests

may be effective in detecting COVID-19 resultant antibodies and, therefore, there was a material

risk to public health from the poor performance and high rate of false test results; (5) the




                                                  9
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 10 of 69 PageID #: 10




commercial viability of the Company was overstated in light of the true accuracy and efficacy of

the Company’s COVID-19 tests; and (6) the Company failed to maintain internal controls. As a

result of the foregoing, the Individual Defendants’ statements about the Company’s business,

operations and prospects were materially false and misleading and lacked a reasonable basis at all

relevant times.

           31.    The Individual Defendants failed to correct and caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

           32.    Also in breach of their fiduciary duties owed to Chembio, the Individual Defendants

failed to maintain internal controls.

           33.    The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, its President and Chief Executive Officer (“CEO”), and its former interim

CEO to four federal securities fraud class action lawsuits pending in the United States District

Court for the Eastern District of New York (the “Securities Class Actions”)—one of which also

names the Company’s Chief Financial Officer (“CFO”)—the need to undertake internal

investigations, and losses due to the unjust enrichment of the Individual Defendants who benefitted

from the wrongdoing alleged herein, and will likely cost the Company going forward millions of

dollars.

           34.    The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

           35.    In light of the foregoing breaches of fiduciary duty engaged in by the Individual

Defendants, the majority of whom are the Company’s current directors, of the collective

engagement in fraud and misconduct by the Company’s directors, of the substantial likelihood of




                                                  10
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 11 of 69 PageID #: 11




the CEO’s liability in the Securities Class Actions and this derivative action, and of their not being

disinterested or independent directors, a majority of the Board of Directors (the “Board”) cannot

consider a demand to commence litigation against themselves on behalf of the Company with the

requisite level of disinterestedness and independence.

                                  JURISDICTION AND VENUE

        36.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

        37.      This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims also raise a federal question pertaining to the claims based on violations of the

Exchange Act made in the Securities Class Actions.

        38.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        39.      This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        40.      Venue is proper in this District because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, and the Defendants have received

substantial compensation in this District by engaging in numerous activities that had an effect in

this District.

                                              PARTIES

        Plaintiff

        41.      Plaintiff is a current shareholder of Chembio. Plaintiff has continuously held

Chembio common stock at all relevant times.




                                                  11
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 12 of 69 PageID #: 12




       Nominal Defendant Chembio

       42.    Chembio is a Nevada corporation with its principal executive offices located at 555

Wireless Boulevard, Hauppauge, NY 11788. Chembio’s shares trade on the NASDAQ under the

ticker symbol “CEMI.”

       Defendant Eberly

       43.    Defendant Eberly has served as the Company’s President and CEO since March 16,

2020 and as a Company director since May 2, 2020 by appointment of the Board. According to

the Amendment No. 2 to the Company’s 2019 10-K filed with the SEC on May 6, 2020 (the “May

6 10-K/A”), as of April 29, 2020, Defendant Eberly did not beneficially own any shares of the

Company’s common stock. However, as of March 16, 2020, the Company entered into an

employment agreement with Defendant Eberly dated March 4, 2020 (the “Eberly Employment

Agreement”), under the terms of which Defendant Eberly was granted a restricted stock unit award

to acquire, without payment of any purchase price, up to 233,589 shares of common stock of the

Company which vests in three equal installments as of March 16 of each 2021, 2022, and 2023,

subject to Defendant Eberly’s continued service with the Company.

       44.    For the fiscal year ended December 31, 2019, Defendant Eberly was not employed

or affiliated with the Company and therefore did not receive compensation. However, according

to the terms of the Eberly Employment Agreement, Defendant Eberly will receive at least an

annual base salary of $400,000.

       45.    The Amendment No. 1 to the Company’s 2019 10-K filed with the SEC on April

29, 2020 (the “April 29 10-K/A”) stated the following about Defendant Eberly:

       Mr. Eberly has served as our Chief Executive Officer and President since March
       16, 2020. He was the Managing Director at Solid Rock Principled Capital LLC, a
       private equity firm focused on biomedical companies, from March 2018 to March
       2020. Mr. Eberly served at Meridian Bioscience, Inc. as Executive Vice President



                                              12
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 13 of 69 PageID #: 13




       & President, Chief Commercial Officer from July 2016 to February 2018, as
       President of Meridian Life Science from October 2012 to July 2016, as Chief
       Commercial Officer from February 2011 to February 2018, as Executive Vice
       President from 2005 to 2011, as Executive Vice President, General Manager of
       Meridian Life Science from 2003 to 2005, as Executive Vice President from 2000
       to 2003, and as Vice President of Sales and Marketing from 1997 to 2000. Prior to
       his appointment to Vice President of Sales and Marketing, Mr. Eberly served as the
       Director of Sales for Meridian. Before joining Meridian, he held sales and
       marketing positions at Abbott Diagnostics, Division of Abbott Laboratories. Mr.
       Eberly received a Masters in Business Administration degree from Xavier
       University and a Bachelor of Science degree in Biochemistry from Juniata College.

       Defendant Page

       46.     Defendant Page served as the Company’s interim CEO from January 9, 2020 to

March 16, 2020, as Executive Chair of the Board from April 23, 2020 until June 30, 2020, and as

a director from 2017 until July 28, 2020.6 According to the May 6 10-K/A, as of April 29, 2020,

Defendant Page beneficially owned 88,815 shares of the Company’s common stock. Given that

the price per share of the Company’s common stock at the close of trading on April 29, 2020 was

$12.09, Defendant Page owned approximately $1.07 million worth of Chembio stock.

       47.     For the fiscal year ended December 31, 2019, Defendant Page received $43,500 in

in compensation from the Company, which consisted entirely of fees earned or paid in cash.

       48.     According to the terms of Defendant Page’s letter agreement dated January 9, 2020,

as amended on June 30, 2020 (the “Page Letter Agreement”), Defendant Page received



6
  Effective January 9, 2020, Defendant Page was appointed as interim Chief Executive Officer, at
which time she was no longer considered a non-employee director. Defendant Page served as
interim Chief Executive Officer until March 16, 2020 and served as transitional advisor through
May 15, 2020. She was appointed to serve as Executive Chair of the Board commencing on April
23, 2020 and served in this capacity until June 30, 2020 pursuant to the terms of an Amendment
to Letter Agreement dated June 30, 2020. Under the terms of the Amendment, Defendant Page
continued to serve as a Company director until the Annual Meeting of Stockholders of Chembio
which was held on July 28, 2020. Also on June 30, 2020, Defendant Page advised the Board of
her decision to withdraw as a nominee for election as a director at the Annual Meeting.
Subsequently, the Board approved a reduction in the number of directors from five to four effective
as of the Annual Meeting.


                                                13
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 14 of 69 PageID #: 14




compensation from the Company, which consisted of a base salary at an annualized rate of

$460,000 for serving as the Company’s interim CEO, 30,864 shares of common stock,7 and

$76,667 for serving as a temporary consultant on transition matters thereafter.

       49.     The Company’s April 29 10-K/A stated the following about Defendant Page:

       Ms. Page has served as our Executive Chair of the Board since April 23, 2020 and
       as a Director since 2017. Ms. Page served as our Interim Chief Executive Officer
       from January 2020 through March 15, 2020 and provided transitional services from
       March 16, 2020 through April 22, 2020. She has been a Venture Partner at Turret
       Capital Management, L.P., an international healthcare-focused investment
       management fund since September 2018. She was the Managing Partner and
       founder of Vineyard Investment Advisors, LLC, a firm assisting with new product
       and services development, from 2014 to November 2018. She was the co-founder
       and director of Consortia Health Holdings LLC, a rehabilitation services provider
       focused on pelvic disorders, from 2013 to June 2018. Ms. Page previously served
       as the President, Chief Executive Officer and director of Vermillion, Inc., a
       developer and manufacturer of novel diagnostic blood tests, from 2006 to 2012.
       She was the Executive Vice President and Chief Operating Officer of Luminex
       Corporation, a developer of testing solutions for life science applications, from
       2000 to 2003, and Senior Vice President of Roche Biomedical Laboratories, Inc. /
       Laboratory Corporation of America, a healthcare diagnostic company, from 1988
       to 2000. Ms. Page has a Bachelor of Science degree in Medical Technology from
       the University of Florida, and completed an executive management program at the
       Kellogg School in Chicago. Ms. Page’s experience and relationships in the
       diagnostic industry, service as our interim Chief Executive Officer, and extensive
       experience as an executive of other firms in the healthcare industry qualify her to
       serve as a member of the Board.

       Defendant Goldman

       50.     Defendant Goldman has served as the Company’s Executive Vice President and

CFO since December 2017. According to the May 6 10-K/A, as of April 29, 2020, Defendant

Goldman beneficially owned 129,236 shares of the Company’s common stock. Given that the

price per share of the Company’s common stock at the close of trading on April 29, 2020 was

$12.09, Defendant Goldman owned approximately $1.56 million worth of Chembio stock.


7
  The Company granted Defendant Page restricted shares under the Company’s 2019 Omnibus
Incentive Plan. The shares vested upon the appointment of Defendant Eberly as CEO of the
Company.


                                                14
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 15 of 69 PageID #: 15




       51.    For the fiscal year ended December 31, 2019, Defendant Goldman received

$347,026 in compensation from the Company. This included $319,039 in salary, a $23,767 bonus,

and $4,130 in all other compensation.

       52.    The Company’s April 29 10-K/A stated the following about Defendant Goldman:

       Mr. Goldman has served as our Executive Vice President and Chief Financial
       Officer since December 2017. He previously served as the Executive Vice
       President-Corporate Development and Chief Financial Officer at J.S. Held LLC, a
       construction consulting firm, from May 2015 to May 2017. He was the Global
       Finance Director for the Delphi Data Connectivity division of Delphi Corp. (now
       Aptiv plc), an automotive supplier, from October 2014 to April 2015. At Unwired
       Technology LLC, a tier-1 global automotive electronics manufacturer and
       distributor, he was the Executive Vice President-Corporate Development and Chief
       Financial Officer from 2013 to September 2014, the Senior Vice President-Chief
       Operating and Financial Officer from 2006 to 2013, and Chief Financial Officer
       from 2005 to 2006. He served as the Chief Financial Officer at EPPCO Enterprises,
       Inc., a mechanics tools manufacturer, from 2003 to 2005, and as a Senior Manager
       at Ernst & Young LLP and its successor Cap Gemini Ernst & Young LLC, from
       1989 to 2002. Mr. Goldman is a Certified Public Accountant, and received a
       Bachelor of Science degree in Business-Accountancy from Miami University
       (Ohio).

       Defendant Esfandiari

       53.    Defendant Esfandiari has served as the Company’s Chief Science and Technology

Officer since 2004. He previously served as the Director of Research and Development from 2000

to 2004. According to the May 6 10-K/A, as of April 29, 2020, Defendant Esfandiari beneficially

owned 128,773 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on April 29, 2020 was $12.09, Defendant

Esfandiari owned approximately $1.55 million worth of Chembio stock.

       54.    For the fiscal year ended December 31, 2019, Defendant Esfandiari received

$410,009 in compensation from the Company. This included $373,299 in salary, a $27,983 bonus,

and $8,697 in all other compensation.

       55.    The Company’s April 29 10-K/A stated the following about Defendant Esfandiari:



                                              15
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 16 of 69 PageID #: 16




       Mr. Esfandiari has served as our Executive Vice President and Chief Science and
       Technology Officer since 2004. He was previously our Director of Research and
       Development from 2000 to 2004. Mr. Esfandiari was Co-founder and Director of
       Research and Development of Sinovus Biotech AB, a developer of lateral flow
       technology, from 1997 to 2000. He served as the Director of Research and
       Development with On-Site Biotech/National Veterinary Institute, a government
       agency for veterinary medicine, from 1993 to 1997. Mr. Esfandiari received a
       Master of Science degree in Molecular Biology, and a Bachelor of Science degree
       in Clinical Chemistry, from Lund University, Sweden.

       Defendant Davis

       56.    Defendant Davis serves as the Company’s Chairperson of the Board, and has served

as a director since 2007. Previously, she served as the Executive Chairperson of the Board from

March 2014 until April 23, 2020. Defendant Davis also serves as the Chair of the Company’s

Nominating and Corporate Governance Committee, and as a member of the Audit Committee and

Compensation Committee. According to the May 6 10-K/A, as of April 29, 2020, Defendant Davis

beneficially owned 90,143 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on April 29, 2020 was $12.09, Defendant

Davis owned approximately $1.08 million worth of Chembio stock.

       57.    For the fiscal year ended December 31, 2019, Defendant Davis received $73,500

in compensation from the Company, which consisted entirely of fees earned or paid in cash.

       58.    The Company’s April 29 10-K/A stated the following about Defendant Davis:

       Ms. Davis has served as a Director since 2007 and was Chair of the Board from
       March 2014 until April 23, 2020. She has been the owner of Davis Design Group
       LLC, a provider of analytical and visual tools for public policy design, since 2007.
       She was the Chief Executive Officer of Global Access point, a start-up company
       with products for data transport, data processing, and data storage network and hub
       facilities, from 2005 to 2006. She was the Lieutenant Governor of the State of
       Indiana from 2003 to 2005, and the Controller of the City of Indianapolis from 2000
       to 2003. She has been a Financial Advisor to the Mayor of Indianapolis since
       January 2016. Ms. Davis has a Masters in Business Administration degree from
       Harvard Business School, and a Bachelor of Science degree in mechanical
       engineering from the Massachusetts Institute of Technology. Ms. Davis'
       longstanding quality service as a member of the Board, along with her experience



                                               16
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 17 of 69 PageID #: 17




       in business, political and financial industries, qualify her to serve as a member of
       the board of directors.

       Defendant Polan

       59.    Defendant Polan has served as a Company director since August 2018. She also

serves as the Chair of the Company’s Compensation Committee and as a member of the Audit

Committee and Nominating and Corporate Governance Committee. According to the May 6 10-

K/A, as of April 29, 2020, Defendant Polan beneficially owned 26,522 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on April 29, 2020 was $12.09, Defendant Polan owned approximately $320,650 worth of

Chembio stock.

       60.    For the fiscal year ended December 31, 2019, Defendant Polan received $40,500 in

compensation from the Company, which consisted entirely of fees earned or paid in cash.

       61.    The Company’s April 29 10-K/A stated the following about Defendant Polan:

       Ms. Polan has served as a Director since August 2018. She has been a Clinical
       Professor in the Department of Clinical Obstetrics, Gynecology and Reproductive
       Sciences at Yale University School of Medicine since 2014. She previously was an
       Adjunct Professor in Obstetrics and Gynecology department at Columbia
       University School of Medicine from 2007 to 2014, and a Visiting Professor in the
       same department from 2005 to 2007. Ms. Polan previously served as Chair of
       Department of Obstetrics and Gynecology at Stanford University School of
       Medicine from 1990 to 2005. She has been Chair of Scientific Advisory Board in
       Women’s Health for the Procter and Gamble Company since 1997, and Managing
       Director of Golden Seeds, an angel investing group investing in women-led
       companies, since 2007. Ms. Polan is the author of more than 130 books, articles
       and chapters in her areas of research. Ms. Polan has a Master of Public Health
       (Maternal and Child Health Program) degree from the University of California,
       Berkeley, a Medical Doctor degree from Yale University School of Medicine, a
       Doctor of Philosophy degree in Molecular Biophysics and Biochemistry from Yale
       University School of Medicine and a Bachelor of Arts degree from Connecticut
       College. Ms. Polan has been a member of the board of directors of Motif Bio plc
       (AIM/NASDAQ:MTFB), a clinical-stage biopharmaceutical company specializing
       in developing novel antibiotics, since 2004, and of Quidel Corporation
       (NASDAQ:QDEL), a developer of point-of-care diagnostic solutions, since 1993.
       Ms. Polan’s extensive medical research experience, knowledge of the diagnostic



                                               17
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 18 of 69 PageID #: 18




       industry, academic credentials, service as a director of other organizations and
       leadership experience qualify her to serve as a member of the board of directors.

       Defendant Potthoff

       62.    Defendant Potthoff has served as a Company director since May 2018. He also

serves as the Chair of the Company’s Audit Committee, and as a member of the Compensation

Committee and Nominating and Corporate Governance Committee. According to the May 6 10-

K/A, as of April 29, 2020, Defendant Potthoff beneficially owned 65,897 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on April 29, 2020 was $12.09, Defendant Potthoff owned approximately $796,694 worth

of Chembio stock.

       63.    For the fiscal year ended December 31, 2019, Defendant Potthoff received $44,500

in compensation from the Company, which consisted entirely of fees earned or paid in cash.

       64.    The Company’s April 29 10-K/A stated the following about Defendant Potthoff:

       Dr. Potthoff has served as a Director since May 2018. He has been the Chief
       Executive Officer, co-founder and director of Elligo Health Research, a clinical
       research company, since March 2016. Dr. Potthoff previously served as President
       and Chief Executive Officer of Theorem Clinical Research Inc., a global contract
       research organization providing comprehensive clinical services, from 2011 until
       its acquisition by Chiltern International in September 2015. He was the Chief
       Operating Officer of INC Research Holdings, Inc. from its acquisition of Tanistry,
       Inc. in 2001 until its acquisition by private equity investors in 2010. Dr. Potthoff
       was the Chief Executive Officer and founder of Tanistry, Inc., a contract research
       organization focused on the central nervous system, from 2000 to 2001. Dr.
       Potthoff received a Doctor of Philosophy degree in Psychology from the University
       of Texas-Austin, a Master of Arts degree in Psychology from the University of
       Texas-Austin, and a Bachelor of Arts degree in Psychology from the University of
       Texas-Austin. Mr. Potthoff’s extensive experience, knowledge and relationships in
       clinical research and other aspects of the diagnostics and pharmaceutical industries,
       as well as his experience as a chief executive officer, qualify him to serve as a
       member of the board of directors.




                                                18
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 19 of 69 PageID #: 19




               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       65.     By reason of their positions as officers and/or directors of Chembio, and because

of their ability to control the business and corporate affairs of Chembio, the Individual Defendants

owed Chembio and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care,

and were and are required to use their utmost ability to control and manage Chembio in a fair, just,

honest, and equitable manner. The Individual Defendants were and are required to act in

furtherance of the best interests of Chembio and its shareholders so as to benefit all shareholders

equally.

       66.     Each director and officer of the Company owes to Chembio and its shareholders

the fiduciary duty to exercise good faith and diligence in the administration of the Company and

in the use and preservation of its property and assets and the highest obligations of fair dealing.

       67.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Chembio, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein.

       68.     To discharge their duties, the officers and directors of Chembio were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       69.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Chembio, the absence of good faith on

their part, or a reckless disregard for their duties to the Company and its shareholders that the


                                                 19
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 20 of 69 PageID #: 20




Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company.

       70.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       71.     To discharge their duties, the officers and directors of Chembio were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Chembio were

required to, among other things:

               (a)    ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of New York and the United States, and

pursuant to Chembio’s Code of Business Conduct and Ethics (the “Code of Ethics”);

               (b)    conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;




                                                20
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 21 of 69 PageID #: 21




               (c)     remain informed as to how Chembio conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Chembio and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Chembio’s operations would comply with all

applicable laws and Chembio’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         72.   Each of the Individual Defendants further owed to Chembio and the shareholders

the duty of loyalty requiring that each favor Chembio’s interest and that of its shareholders over




                                                21
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 22 of 69 PageID #: 22




their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

       73.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of Chembio and were at all times acting within the course and scope of such agency.

       74.     Because of their advisory, executive, managerial, and directorial positions with

Chembio, each of the Individual Defendants had access to adverse, non-public information about

the Company.

       75.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Chembio.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       76.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

       77.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, and violations of the

Exchange Act; (ii) conceal adverse information concerning the Company’s operations, financial

condition, legal compliance, future business prospects and internal controls; and (iii) artificially

inflate the Company’s stock price.

       78.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material


                                                 22
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 23 of 69 PageID #: 23




facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of Chembio was a direct,

necessary, and substantial participant in the conspiracy, common enterprise, and common course

of conduct complained of herein.

       79.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       80.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants, and of Chembio, and was at all times acting within the

course and scope of such agency.

                               CHEMBIO’S CODE OF ETHICS

       81.     The Company’s Schedule 14A filed with the SEC on June 16, 2020 (the “2020

Proxy Statement”) states, in relevant part:

       Code of Business Conduct and Ethics

       We have a Code of Business Conduct and Ethics, or the Conduct Code, applicable
       to all directors, officers and employees of Chembio and its subsidiaries. We
       have posted the Conduct Code on our website at www.chembiodiagnosticsinc.gcs-
       web.com/static-files/bca4f259-b35e-4280-a17f-2509fb6ff007. We will post any
       amendments to the Conduct Code on our website. In accordance with the
       requirements of the SEC and Nasdaq, we will also post waivers applicable to any
       of our officers or directors from provisions of the Conduct Code on our website.
       We have not granted any such waivers to date.



                                                23
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 24 of 69 PageID #: 24




       We have implemented whistleblower procedures, which establish format protocols
       for receiving and handling complaints from employees. Any concerns regarding
       accounting or auditing matters reported under these procedures are to be
       communicated to the audit committee or our Chief Executive Officer and President.

       (Emphasis added, except heading.)

       82.     The Company’s Code of Ethics states that “[t]he standards set forth in this Code

are linked closely to our corporate vision, strategies and value” and that “[a]ll of our employees

must conduct themselves accordingly and seek to avoid even the appearance of improper

behavior.” The Code of Ethics also states it is “intended to provide guidance to persons functioning

in managerial or administrative capacities, as well as to all employees.”

       83.     The Code of Ethics further provides that:

       The integrity, reputation, and profitability of the Company ultimately depend upon
       the individual actions of our employees, representatives, officers, directors, agents,
       and consultants. It is the policy of the Company to comply with all applicable laws
       and to adhere to ethical standards in the conduct of our business. Each employee is
       expected to read and understand this Code, uphold these standards in daily activities
       and take personal responsibility for compliance with all applicable policies and
       procedures.

       84.     In a section titled, “Record-Keeping,” the Code of Ethics states the following:

       The Company requires honest and accurate recording and reporting of information
       in order to make responsible business decisions. Certain employees may use
       business expense accounts, which must be documented and recorded accurately. If
       you are not sure whether a certain expense is legitimate, ask your supervisor.

       All of the Company’s books, records, accounts, and financial statements must be
       maintained in reasonable detail, must appropriately reflect the Company’s
       transactions, and must conform both to applicable legal requirements and to the
       Company’s system of internal controls. Unrecorded or “off the books” funds or
       assets should not be maintained unless permitted by applicable law or regulation.

       Business records and communications often become public, and we should avoid
       exaggeration, derogatory remarks, guesswork, or inappropriate characterizations of
       people and companies that can be misunderstood. This applies equally to e-mail,
       internal memos, and formal reports. Records should always be retained or destroyed
       according to the Company’s record retention policies. In accordance with those




                                                24
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 25 of 69 PageID #: 25




       policies, in the event of litigation or governmental investigation please consult the
       Company’s Chief Executive Officer or Chief Financial Officer.

       85.     In a section titled, “Compliance with Laws, Rules and Regulations,” the Code of

Ethics states the following, in relevant part:

       Obeying the law, both in letter and in spirit, is the foundation on which this
       Company’s ethical standards are built. All employees must respect and obey the
       laws of the cities, states and countries in which we operate. Although not all
       employees are expected to know the details of these laws, it is important to know
       enough to determine when to seek advice from supervisors, managers or other
       appropriate personnel. Because individual violations may also subject the Company
       to civil or criminal liability or the loss of business, the Company takes legal
       compliance measures seriously and works diligently to enforce them.

       86.     The 2020 Proxy Statement states, in relevant part:

       Board Oversight of Risk

       The board of directors has responsibility for the oversight of our risk management
       processes and, either as a whole or through its committees, regularly discusses with
       management our major risk exposures, their potential impact on our business and
       the steps we take to manage them. The risk oversight process includes receiving
       regular reports from board committees and members of senior management to
       enable the board to understand our risk identification, risk management and risk
       mitigation strategies with respect to areas of potential material risk, including
       operations, finance, legal, regulatory, strategic and reputational risk.

       The audit committee reviews information regarding liquidity and operations, and
       oversees our management of financial risks. Periodically, the audit committee
       reviews our policies with respect to risk assessment, risk management, loss
       prevention and regulatory compliance. Oversight by the audit committee includes
       the Chief Financial Officer reporting directly to the audit committee at least
       quarterly to provide an update on management’s efforts to manage risk.

       Matters of significant strategic risk, including cybersecurity risks, are considered
       by the board as a whole.

       87.     In violation of the Code of Ethics, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, and



                                                 25
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 26 of 69 PageID #: 26




violations of the Exchange Act. Also in violation of the Code of Ethics, the Individual Defendants

failed to maintain the accuracy of Company records and reports, comply with laws and regulations,

conduct business in an honest and ethical manner, and properly report violations of the Code of

Ethics.

                    THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

          Background

          88.   Incorporated in Nevada and headquartered in Hauppauge, New York, Chembio is

a point-of-care diagnostics company that develops and commercializes patented technology

platforms, including DPP, aimed at, among other things, detecting and diagnosing infectious

diseases.

          89.   Chembio was originally founded in 1985 as a private company and became a

publicly traded company in 2004.

          90.   According to the Company’s annual report on Form 10-K for the fiscal year ended

December 31, 2018 (the “2018 10-K”), historically, Chembio’s primary business was the design

and sale of rapid diagnostic tests for, among other infectious diseases, HIV, HIV-Syphilis,

Syphilis, Zika, Leishmaniasis, Chagas, and Ebola to customers such as hospitals, governmental

and public health entities, non-governmental organizations, medical professionals, and retail

establishments primarily located in the United States, Brazil, Europe, Malaysia and Mexico.

However, according to the 2018 10-K and 2019 10-K, Chembio incurred an operating loss each

year from 2014 through 2019.

          91.   In late 2019, the novel coronavirus, COVID-19, began spreading through Wuhan,

China. COVID-19’s rampant spread quickly turned into a worldwide pandemic that, to date, has

resulted in millions of infections, hundreds of thousands of deaths, and untold devastation to the

global economy and many national healthcare systems.


                                               26
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 27 of 69 PageID #: 27




       92.     Accurate and reliable methods for mass testing for COVID-19 have become

critically important tools for containing the outbreak of the virus, as they provide much-needed

data to public officials to help determine what public policy measures should be implemented.

       93.     Given that fast, dependable and precise testing is in extraordinary demand,

Chembio was in the fortuitous position to utilize its proprietary technology, intellectual property,

and extensive experience in the diagnostic testing space to take advantage of this global public

health crisis and financially benefit from the outbreak of the virus.

       94.     In January 2020, Chembio refocused its business strategy on the development and

commercialization of its proprietary DPP technology for a rapid antibody test for COVID-19.

Accordingly, Chembio was among the first companies to begin developing a rapid antibody

COVID-19 test.

       95.     On March 12, 2020, Chembio published the March 12 Press Release 1, announcing

that the Company had entered into a strategic partnership with LumiraDx, with the goal of

developing a diagnostic test for the detection of the COVID-19 virus and IgM and IgG antibodies

using its DPP. On this news, Chembio’s shares increased during after-hours trading from $3.10

per share at close on March 11, 2020, to an opening share price of $4.19 on March 12, 2020.

       96.     According to a press release circulated by Chembio on March 20, 2020, titled

“Chembio Diagnostics Receives $4 Million Purchase Order from Bio-Manguinhos for Production

of DPP COVID-19 IgM/IgG System in Brazil” the Company received an order from Bio-

Manguinhos, a subsidiary of a company that is largely responsible for meeting the demands of

Brazil’s national public health system, to purchase approximately $4 million dollars’ worth of the

Company’s rapid COVID-19 antibody test.




                                                 27
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 28 of 69 PageID #: 28




       97.     On this news, the Company’s stock began to surge in value. In the days leading up

to the Company’s March 20, 2020 announcement, the Company’s stock traded between $2.00 and

$3.00 per share. By March 23, 2020, the Company’s stock closed at $4.00 per share and then

climbed to $5.60 per share by March 27, 2020.

       98.     On March 31, 2020, through a press release titled “Chembio Announces Launch of

DPP COVID-19 Serological Point-of-Care Test” (the “March 31 Press Release”), Chembio

announced the U.S. launch of the rapid DPP COVID-19 serological point-of-care test for the

detection of IgM and IgG antibodies.

       99.     On April 8, 2020, the World Health Organization published a scientific brief titled

“Advice on the use of point-of-care immunodiagnostic tests for COVID-19”8 which indicated,

among other things, that “WHO does not recommend the use of antibody-detecting rapid

diagnostic tests for patient care.” The brief stated the following:

       In response to the growing COVID-19 pandemic and shortages of laboratory-based
       molecular testing capacity and reagents, multiple diagnostic test manufacturers
       have developed and begun selling rapid and easy-to-use devices to facilitate testing
       outside of laboratory settings. These simple test kits are based either on detection
       of proteins from the COVID-19 virus in respiratory samples (e.g. sputum, throat
       swab) or detection, in blood or serum, of human antibodies generated in response
       to infection.

       WHO applauds the efforts of test developers to innovate and respond to the needs
       of the population.

       However, before these tests can be recommended, they must be validated in the
       appropriate populations and settings. Inadequate tests may miss patients with active
       infection or falsely categorize patients as having the disease when they do not,
       further hampering disease control efforts. At present, based on current evidence,
       WHO recommends the use of these new point-of-care immunodiagnostic tests
       only in research settings. They should not be used in any other setting,
       including for clinical decision-making, until evidence supporting use for
       specific indications is available.


8
      https://www.who.int/news-room/commentaries/detail/advice-on-the-use-of-point-of-care-
immunodiagnostic-tests-for-covid-19 (last visited September 10, 2020).


                                                 28
Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 29 of 69 PageID #: 29




  WHO continues to evaluate available immunodiagnostics tests for COVID-19 and
  will update this scientific brief when necessary.

  Rapid diagnostic tests based on antigen detection

  One type of rapid diagnostic test (RDT) detects the presence of viral proteins
  (antigens) expressed by the COVID-19 virus in a sample from the respiratory tract
  of a person. If the target antigen is present in sufficient concentrations in the sample,
  it will bind to specific antibodies fixed to a paper strip enclosed in a plastic casing
  and generate a visually detectable signal, typically within 30 minutes. The
  antigen(s) detected are expressed only when the virus is actively replicating;
  therefore, such tests are best used to identify acute or early infection.

  How well the tests work depends on several factors, including the time from onset
  of illness, the concentration of virus in the specimen, the quality of the specimen
  collected from a person and how it is processed, and the precise formulation of the
  reagents in the test kits. Based on experience with antigen-based RDTs for other
  respiratory diseases such as influenza, in which affected patients have comparable
  concentrations of influenza virus in respiratory samples as seen in COVID-19, the
  sensitivity of these tests might be expected to vary from 34% to 80%.

  Based on this information, half or more of COVID-19 infected patients might be
  missed by such tests, depending on the group of patients tested. These assumptions
  urgently require further study to understand whether they are accurate.
  Additionally, false-positive results – that is, a test showing that a person is infected
  when they are not – could occur if the antibodies on the test strip also recognize
  antigens of viruses other than COVID-19, such as from human coronaviruses that
  cause the common cold. If any of the antigen detection tests that are under
  development or commercialized demonstrate adequate performance, they could
  potentially be used as triage tests to rapidly identify patients who are very likely to
  have COVID-19, reducing or eliminating the need for expensive molecular
  confirmatory testing.

  With the limited data now available, WHO does not currently recommend the
  use of antigen-detecting rapid diagnostic tests for patient care, although
  research into their performance and potential diagnostic utility is highly
  encouraged.

  Rapid diagnostic tests based on host antibody detection

  There is another, more common type of rapid diagnostic test marketed for COVID-
  19; a test that detects the presence of antibodies in the blood of people believed to
  have been infected with COVID-19. Antibodies are produced over days to weeks
  after infection with the virus. The strength of antibody response depends on several
  factors, including age, nutritional status, severity of disease, and certain



                                             29
Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 30 of 69 PageID #: 30




    medications or infections like HIV that suppress the immune system. In some
    people with COVID-19, disease confirmed by molecular testing (e.g. reverse
    transcription polymerase chain reaction: RT-PCR), weak, late or absent antibody
    responses have been reported. Studies suggest that the majority of patients develop
    antibody response only in the second week after onset of symptoms. This means
    that a diagnosis of COVID-19 infection based on antibody response will often only
    be possible in the recovery phase, when many of the opportunities for clinical
    intervention or interruption of disease transmission have already passed. Antibody
    detection tests targeting COVID-19 may also cross-react with other pathogens,
    including other human coronaviruses [sic] and give false-positive results. Lastly,
    there has been discussion about whether RDTs detecting antibodies could predict
    whether an individual was immune to reinfection with the COVID-19 virus. There
    is no evidence to date to support this.

    Tests to detect antibody responses to COVID-19 in the population will be critical
    to support the development of vaccines, and to add to our understanding of the
    extent of infection among people who are not identified through active case finding
    and surveillance efforts, the attack rate in the population, and the infection fatality
    rate. For clinical diagnosis, however, such tests have limited utility because they
    cannot quickly diagnose acute infection to inform actions needed to determine the
    course of treatment. Some clinicians have used these tests for antibody responses
    to make a presumptive diagnosis of recent COVID-19 disease in cases where
    molecular testing was negative but where there was a strong epidemiological link
    to COVID-19 infection and paired blood samples (acute and convalescent) showing
    rising antibody levels.

    Based on current data, WHO does not recommend the use of antibody-detecting
    rapid diagnostic tests for patient care but encourages the continuation of work
    to establish their usefulness in disease surveillance and epidemiologic
    research.

    Next steps

•   Molecular (e.g. PCR) testing of respiratory tract samples is the recommended
    method for the identification and laboratory confirmation of COVID-19 cases.
    COVID-19 molecular diagnostic products are being evaluated for quality and safety
    through the WHO Prequalification Emergency Use Listing Procedures and through
    a collaboration with the Foundation for Innovative New Diagnostics (FIND). WHO
    guidance documents for detection of COVID-19 have been published: WHO
    Guidance on Laboratory testing for COVID-19 in suspected human cases. In
    addition, guidance on how testing might be rationalized when lack of reagents or
    testing capacity necessitates prioritization of certain populations or individuals for
    testing is also available.
•   To inform WHO policy on the use of immunodiagnostic rapid tests for COVID-19,
    WHO is working with our global laboratory expert network, and closely reviewing




                                              30
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 31 of 69 PageID #: 31




        the results of laboratory and clinical studies planned and implemented by reference
        laboratories, academic groups and non-governmental organizations.
    •   Target product profiles for desired COVID-19 diagnostics to inform research and
        development efforts are in development.
    •   WHO will continue to work with research groups, other agencies, and Member
        States to develop and interpret data that might indicate specific areas where such
        tests can be useful for clinical management of cases, epidemiologic understanding,
        and/or infection control.

(Internal citations omitted.)

        100.    By way of press release dated April 9, 2020 titled “Chembio Diagnostics and Stony

Brook Medicine Collaborate to Identify Coronavirus Survivors” (the “April 9 Press Release”) the

Company announced that Stony Brook Medicine had selected Chembio’s rapid antibody test to

help identify persons who have recovered from COVID-19 for use in its FDA-approved

investigation to determine whether those persons’ antibodies can help treat patients with an active

COVID-19 infection. Also in April 2020, Chembio’s rapid COVID-19 antibody test was approved

for manufacture and sale in Brazil.

        101.    By letter dated April 14, 2020, the FDA authorized the issuance of an EUA to

Chembio to utilize and distribute its rapid COVID-19 antibody tests. The Company issued the

April 15 Press Release one day later announcing it had received regulatory approval from the FDA.

        102.    On this news, the Company’s stock price again began to swell from a closing price

of $9.42 per share on April 14, 2020 to a high of $15.54 just ten days later, on April 24, 2020.

        103.    On April 19, 2020, the New York Times published an article titled “Antibody Test,

Seen as Key to Reopening Country, Does Not Yet Deliver” (the “NYT Article”)9 casting doubt on

the efficacy of all COVID-19 antibody tests that were available to the public at the time. The NYT

Article stated, in pertinent part:



9
    https://www.nytimes.com/2020/04/19/us/coronavirus-antibody-tests.html           (last     visited
September 10, 2020).


                                                31
Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 32 of 69 PageID #: 32




  “People don’t understand how dangerous this test is,” said Michael T. Osterholm,
  an infectious disease expert at the University of Minnesota. “We sacrificed quality
  for speed, and in the end, when it’s people’s lives that are hanging in the
  balance, safety has to take precedence over speed.”

  Even as government agencies, companies and academic researchers scramble to
  validate existing tests and create better ones, there are doubts they can deliver as
  promised. Most tests now available mistakenly flag at least some people as
  having antibodies when they do not, which could foster a dangerously false
  belief that those people have immunity.

  …

  Recent testing around the country demonstrates the challenges of using the new
  products. At the Chicago hospital, for example, the city’s Public Health Department
  intervened, warning that it should not use antibody tests to determine whether
  emergency workers were actively infected.

  Soon after it helped screen the Rose Law Group, the firm in Arizona, a lab stopped
  providing rapid tests to other clients, fearing they might not comply with federal
  guidelines, and switched to more sophisticated lab-based tests.

  In Laredo, officials discovered the tests they received were woefully inadequate.
  The local health department found them to have a reliability of about 20 percent,
  far from the 93 to 97 percent the company had claimed. A police investigation led
  to a federal seizure of the tests.

  “The city was disappointed, but during a time of crisis, we are doing everything
  possible to scour the earth to have tests available for the public,” said Rafael
  Benavides, the city’s public information officer.

  “It’s a real mess,” Dr. Osterholm said. “This is the wild, wild West in terms of
  testing, and at a time when we need real definition of what these tests mean.”

  …

  Rapid tests are by far the easiest to administer. But they are also the most
  unreliable — so much so that the World Health Organization recommends
  against their use.

  Most are manufactured in China. Reports of countries that quickly bought millions
  have just as swiftly been followed by accounts of poor performance.

  For example, Britain recently said the millions of rapid tests it had ordered from
  China were not sensitive enough to detect antibodies except in people who were
  severely ill. In Spain, the testing push turned into a fiasco last month after the initial



                                             32
Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 33 of 69 PageID #: 33




  batch of kits it received had an accuracy of 30 percent, rather than the advertised
  80 percent. In Italy, local officials have begun testing even before national
  authorities have validated the tests.

  “The problems mainly happen with rapid tests,” said Dr. Giorgio Palù, an
  Italian microbiologist and former president of the European Society for
  Virology. “They will never be able to tell the spread of the virus because they
  do not have the required sensitivity and specificity.”

  Germany, which has emerged as a model among Western democracies in its efforts
  to curb the spread of the virus, is pursuing one of the most ambitious antibody
  studies, striving to test its entire population. It is a leader in the technology, has
  made its own antibody tests and conducted extensive diagnostic screening from the
  beginning.

  This month, the F.D.A. warned that some firms marketing their antibody tests
  in the United States were falsely claiming that they had formal federal
  approval, or that they could diagnose Covid-19.

  In an effort to speed up access, the F.D.A. apparently did not fully consider
  how these tests would be administered. The agency released a guidance
  document saying that antibody tests could be performed at “point-of-care”
  settings, indicating that doctors, nurses and others could give them to patients
  in their offices. But agency officials also acknowledged that under federal law, if
  a test has not been authorized by the agency, it must be conducted in so-called high-
  complexity laboratories, like some large commercial facilities or public health labs.
  The officials decline to provide additional clarification.

  “If you are getting an antibody test and it’s being conducted in your
  physician’s office, it’s a red flag,” said Kelly Wroblewski, director of the
  infectious disease programs for the Association of Public Health Laboratories.

  No action has been taken against doctors, but as companies realized the ambiguity
  of the federal guidelines, some changed course, shifting to lab-based tests or
  pursuing formal federal approval, which would allow their products to be used at
  doctors’ offices and even at home.

  The F.D.A. has received requests for emergency-use authorization from 120
  antibody-testing developers. So far it has granted formal approval to just four:
  Cellex, Ortho Clinical Diagnostics, Chembio Diagnostic Systems and the
  Mount Sinai Laboratory.

  …

  In Search of a Test That Works




                                           33
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 34 of 69 PageID #: 34




       While political leaders and some health officials say that antibody testing will be
       essential to reopening the country, it is unlikely to meet expectations anytime soon.

       Less than 5 percent of the U.S. population may be infected, and even in hot zones
       like New York or New Orleans, the prevalence may not be higher than 10 to 15
       percent, according to Dr. Osterholm. In China, early screening in hard-hit Wuhan
       indicates that only about 3 percent of the population has antibodies against the new
       coronavirus.

       When the proportion of people exposed is that low, the tests’ false positive rate —
       signaling antibodies where there are none — can limit the tests’ utility.

       Even Cellex’s F.D.A.-authorized test has a false positive rate of about 5
       percent. That is still a significant margin of error: In a community where 5
       percent of people have had the virus, Dr. Osterholm said, there would be as
       many false positives as true ones.

       “What are you going to do with that? Are you going to say you’re not going to
       distance?” he said. “I don’t think that would give me peace of mind at all.”
       Some tests on the market without federal approval are likely to have even higher
       false positive rates. It is unclear how these companies have validated their tests or
       how they stack up against one another.

       Researchers at the National Institutes of Health are validating some of the tests in
       cooperation with the F.D.A. A Danish group published a small analysis of nine tests
       and found, as might be expected, that some performed better than others. A research
       group backed by the Chan Zuckerberg Initiative is working to assess all available
       tests using the same set of samples for each, with early results expected next week.

       “There’s an urgent need to know which of these tests we can rely on — I think
       the only way we can know is head-to-head testing,” said Dr. Alexander
       Marson, one of the leaders of the project and a microbiologist at the University
       of California, San Francisco.

   (Emphasis added.)

       104.    According to the FDA’s June 16 Letter, the FDA expressed concerns to the

Company as early as April 29, 2020 regarding the accuracy of Chembio’s rapid COVID-19

antibody tests as a result of data submitted by the Company itself as well as poor performance

observed in clinical trials performed by the Independent Evaluators. Specifically, the Independent

Evaluators observed a positive percent agreement or sensitivity rate of 57.1% for IgM, 78.6% for




                                                34
      Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 35 of 69 PageID #: 35




IgG, and 82.1% for combined IgM/IgG. The overall negative percent agreement or specificity was

81.2%.

         105.   On or about April 29, 2020, Chembio submitted additional data to the FDA in

response to the FDA’s concerns over the accuracy of Chembio’s rapid COVID-19 antibody test.

         106.   On May 4, 2020, Chembio issued a press release titled “Chembio Diagnostic

Attains CE Marking for DPP COVID-19 System for IgG and IgM Antibodies” (the “May 4 Press

Release 1”) announcing that its COVID-19 antibody test attained the CE Marking, enabling its

sale in the European Union and the Caribbean region.10

         107.   On May 4, 2020, the Company filed its quarterly report on Form 10-Q for the fiscal

quarter ended March 31, 2020 with the SEC (the “1Q20 10-Q”), which, among other things, set

forth the Company’s financial woes for the fiscal quarter ended March 31, 2020, stating the

following:

         The global COVID-19 pandemic significantly affected our operating results for the
         three months ended March 31, 2020. We anticipated that, in addition to the business
         disruption and general economic effects caused by the pandemic, a substantial
         portion of the funding that would otherwise have been available for testing for
         infectious diseases addressed by our diagnostic tests, such as the human
         immunodeficiency virus or HIV, would be redirected to testing for the novel
         coronavirus that causes COVID-19. In February 2020 we began the process of
         shifting substantially all of our resources to leverage our DPP lateral flow
         technology to address the acute and escalating need for an accurate diagnostic test
         for COVID-19. The diminished focus on our existing product portfolio, as well as
         the extensive economic disruption caused by the COVID-19 pandemic, was
         reflected in our first quarter results as compared to the prior year period, as total
         revenue decreased 19.7% to $6.9 million and product sales decreased 13.7% to $5.7
         million.

         108.   Also on May 4, 2020, the Company put out another press release titled “Chembio

Diagnostics Reports First Quarter 2020 Financial Results” (the “May 4 Press Release 2”) in which




10
     Excluding Puerto Rico.


                                                  35
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 36 of 69 PageID #: 36




it announced its first quarter 2020 financial results disclosing that total revenue for the quarter

decreased by 20% compared to the prior year period, net product sales for the quarter decreased

14% comparted to the prior year period, and license and royalty revenue together with R&D and

grant revenue for the quarter decreased 40% compared to the prior year period. Moreover, the

Company divulged that net loss for the quarter was a staggering 78% more than it had been for the

prior year period.

       109.    Only one week after the FDA shared its concerns related to the test’s accuracy with

the Company and about two days after disclosing abysmal financial results, the Company filed a

preliminary prospectus supplement on Form 424B5 with the SEC dated May 6, 2020 (the “May 6

Form 424B5”) in connection with the Company’s proposed secondary public offering of an

undetermined number of shares of its common stock. Two days later, on May 8, 2020, the

Company filed a prospectus supplement on Form 424B5 with the SEC dated May 7, 2020 (the

“May 8 Form 424B5,” and together with the May 6 Form 424B5, the “May 2020 Offering

Documents”).

       110.    The Company also circulated a press release on May 6, 2020 titled “Chembio

Diagnostics Announces Proposed Public Offering of Common Stock” announcing a proposed

secondary public offering of an undetermined number of shares of its common stock. The

Company disclosed, in relevant part, that it intended to use the net proceeds to “expand its sales

force to support growth, to increase its manufacturing capacity and for other general corporate

purposes.”

       111.    The Company filed a Form 8-K/A with the SEC on May 11, 2020 in connection

with the sale and issuance of up to 2,619,593 shares of the Company’s common stock.




                                                36
     Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 37 of 69 PageID #: 37




       112.    The Company also issued a press release on May 11, 2020, titled “Chembio

Diagnostics Announces Closing of Public Offering of Common Stock” announcing the closing of

its previously announced registered direct offering of its common stock. According to the press

release, the Company offered 2,619,593 shares of common stock.11 The Company’s shares of

common stock had been priced at $11.75 per share, and total gross proceeds from the offering

equaled approximately $30.8 million.

       113.    According to the FDA’s June 16 Letter, the Company submitted additional data to

the FDA on May 15, 2020 in further response to the FDA’s above-referenced concerns regarding

the accuracy of Chembio’s rapid COVID-19 antibody tests.

       114.    On May 18, 2020, the Company disseminated a press release titled “Chembio

Diagnostics Announces US Distribution Agreement to Expend Reach of DPP COVID-19

Serological Test with Thermo Fisher Scientific’s Healthcare Channel” (the "May 18 Press

Release”) announcing it had partnered with Thermo Fisher Scientific’s healthcare channel to

distribute Chembio’s rapid COVID-19 antibody test.

       115.    According to the FDA’s June 16 Letter, the FDA contacted Chembio on May 22,

2020 explaining its concern that the data submitted by the Company itself as well as observed by

the Independent Evaluators “suggest significant performance concerns” with the Company’s rapid

COVID-19 antibody testing device, “which may put patients at unreasonable risk of harm due to

inaccurate results.”




11
  Includes 281,125 shares issued pursuant to the partial exercise by the underwrites of their option
to purchase additional shares of common stock from Chembio. The Company granted the
underwriters a 30-day option to purchases up to an additional 350,770 shares of common stock at
the public offering price less the underwriting discounts and commissions.


                                                37
     Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 38 of 69 PageID #: 38




        116.   According to the FDA’s June 16 Letter, Chembio responded to the FDA on May

24, 2020 stating that an investigation had been performed to better understand and confirm the

findings of the clinical trials performed by the Independent Evaluators. Based on the results of the

Company’s investigation, Chembio changed the apparent diffusion coefficient (“ADC”)12 cut-off

for the magnetic resonance imaging (“MRI”) (which was used in the NCI evaluation) from 25 to

35. Further, the Company explained that its re-analysis of the data from the clinical trials

performed by the Independent Evaluators using the new ADC cut-off suggested that the specificity

of the Company’s rapid COVID-19 antibody testing device could be improved from 81.2% to

93.5% and that the performance of the device with the MRI with the revised ADC cut-off produces

results equivalent to those of the MRI using the original ADC cut-off that the FDA authorized on

April 14, 2020.

        117.   In mid-June 2020, The New Yorker published an article entitled “How Utah’s Tech

Industry Tried to Disrupt Coronavirus Testing” in which it explained that “sensitivity,”

“specificity,” and the “limit of detection” are all analytic measures of a test’s performance.

        118.   According to the article, sensitivity “measures how well a test picks up true

positives” and specificity “measures how well a test identifies true negatives.”

        119.   Regarding the limit of detection, the New Yorker article explained, in relevant part,

that:

        The limit of detection, or L.O.D., describes the concentration of a target pathogen
        that must be present for a test to consistently return a positive result. A test with a
        high L.O.D. may detect people who are acutely ill, when they are carrying a high
        viral load, but struggle to identify patients who are at the beginning or end of their


12
   ADC is a measure of the magnitude of diffusion (of water molecules) within tissue, and is
commonly clinically calculated using MRI with diffusion-weighted imaging (“DWI”). DWI is a
form of MRI based upon measuring the random Brownian motion of water molecules within
a voxel of tissue. In general simplified terms, highly cellular tissues or those with cellular swelling
exhibit lower diffusion coefficients.


                                                  38
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 39 of 69 PageID #: 39




       illness, when the viral load is lower. Steven Hinrichs, the former director of the
       Nebraska Public Health Laboratory [stated] that, for a disease like COVID-19,
       which appears to do much of its spreading while people are presymptomatic, it is
       important to have tests that can identify people in the early stages of infection, so
       that people can be isolated and their contracts traced.

       120.    In light of, among other things, the pressure to sustain the Company’s operations

and its competitive advantage over sophisticated competitors, the Individual Defendants rushed

the Company’s rapid COVID-19 antibody tests to market without first competently verifying the

accuracy of the tests.

       121.    The Individual Defendants knew Chembio’s rapid COVID-19 antibody tests were

less than 100% accurate after 11 days post the onset of symptoms and knew that the accuracy of

the tests had not yet been substantiated at the time the Individual Defendants issued their false

claims, including the claim that the Company’s tests were high quality and 100% accurate after 11

days post the onset of symptoms. Additionally, the Individual Defendants knew that a test

generating accuracy rates even between 95% and 99%, for example, would offer significantly less

value to public officials working to quickly contain the virus and its devastating effects, as opposed

to a test with flawless precision—as explained herein.

       122.    Yet, as described herein, and as the Individual Defendants were aware, the FDA

considered the data submitted by the Company itself as well as generated from the clinical trials

performed by the Independent Evaluators in April and May 2020 problematic and likely

inadequate to support and maintain its approval of the Company’s rapid COVID-19 antibody test

without taking necessary steps, like revocation, to protect the public’s health. The Individual

Defendants knowingly circulated false statements and omissions of material fact regarding the

accuracy of the Company’s rapid COVID-19 antibody test to the public in order to gain a




                                                 39
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 40 of 69 PageID #: 40




competitive advantage over other formidable biotechnology companies and to capitalize on the

inimitable financial opportunity presented by the pandemic.

       False and Misleading Statements

       March 12, 2020 Press Releases & Conference Call

       March 12, 2020 Press Release #1

       123.    On March 12, 2020, Chembio issued the March 12 Press Release 1, announcing

that the Company had entered into a strategic partnership with LumiraDx, a company, according

to its website, that is focused on “developing, manufacturing, and commercializing industry

leading point-of-care diagnostic platforms,” with the goal of developing a diagnostic test for the

detection of the COVID-19 virus and IgM and IgG antibodies using its DPP. Defendant Page

commented, in relevant part:

       "We are very excited to join with LumiraDx in this strategic partnership, which
       demonstrates our scientific expertise and the versatility of our DPP platform,”
       stated Gail Page, Chembio's Interim Chief Executive Officer. “Through our joint
       efforts, we expect the new products to provide comprehensive solutions to the
       new demands surrounding the worldwide testing needs for COVID-19.”

(Emphasis added.)

       March 12, 2020 Press Release #2

       124.    That same day, the Company published a second press release (the “March 12 Press

Release 2”) related to its 2019 fourth quarter financial results, indicating that the Company suffered

a decrease in total full year 2019 revenue of 0.3% and a decrease of both product and total revenue

for the fourth quarter 2019. Defendant Page commented, in relevant part:

       "As we look to 2020, we are very excited to partner up with LumiraDx and
       combine our collective scientific expertise to develop point-of-care tests for
       COVID-19. We are confident our combined solutions will be the preferred
       approach for healthcare providers to detect and monitor this pandemic. In
       addition, we are pleased to have appointed Richard Eberly as CEO to lead the next
       phase of Chembio’s growth. He is a diagnostics industry veteran who brings to the



                                                 40
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 41 of 69 PageID #: 41




        company years of experience commercializing and growing many product
        platforms. We are confident we have the right team and technology to extend our
        leadership in point-of-care diagnostics, grow revenues, and create long-term
        shareholder value.”

(Emphasis added.)

        March 12, 2020 Investor Conference Call

        125.    Chembio held an investor conference call on March 12, 2020 (the “March 12

Conference Call”) to discuss its above-referenced partnership with LumiraDx and the Company’s

fourth quarter and 2019 financial results. At the beginning of the call, Defendant Page reiterated

statements made in the March 12 Press Release 1 related to the expansion of the Company’s

COVID-19 antibody testing, stating, in relevant part:

        We entered into a worldwide strategic partnership with LumiraDX Limited to
        develop point-of-care diagnostic tests for the detection of the COVID-19 virus as
        well as IgM and IgG antibodies on both the LumiraDX and Chembio DPP
        platforms. This expands and strengthens our existing relationship with LumiraDX
        and further demonstrates our scientific expertise and the versatility of our DPP
        platform. Through our joint efforts, we expect the new product to provide
        comprehensive solutions to the new demand surrounding the worldwide
        testing needs for COVID-19.

(Emphasis added.)

        126.    On the conference call, Defendant Page responded to a question posed by an analyst

from Craig-Hallum Capital Group LLC regarding the structure of the partnership with LumiraDx,

stating, in relevant part:

        That's the largest question. I need to be careful here because how we interact, what
        we do with Lumira, we want to respect their confidentiality, if you will. What I can
        say is that, if you'll notice that this is an entirely new agreement. This is a strategic
        partnership. This is one where both boxes will have the test, but Lumira will be
        selling the DPP as well as their own box. There's a lot more in this agreement that,
        again, properly incentivizes and rewards both of us for getting the test to the market
        in a very expeditious manner. But also, again, to point out that we're all very
        focused taking all the intelligence of LumiraDX and all the intelligence here to
        make sure we have something that's commercially viable. It's just like years
        ago, we had to get a test for the flu, right? So sometimes you go to doctor, you



                                                   41
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 42 of 69 PageID #: 42




       need to know, do I have the flu or don't I, right? There's all kinds of new viruses.
       And that goes back to, well, why do you need to know, what you need to know
       where they say stay home and you don't get on the plane, if you got the flu or you
       don't, whatever. So I think that we have a lot of expertise in bringing these types
       of things to the market. We have the platform, they have the collective
       intelligence. So I think it's -- we're very optimistic, and we're sorting out all the
       details.

(Emphasis added.)

       March 13, 2020 Form 10-K

       127.    On March 13, 2020, the Company filed the 2019 10-K. The 2019 10-K was signed

by Defendants Page, Goldman, Davis, Polan, and Potthoff, and contained certifications pursuant

to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002

(“SOX”) signed by Defendants Page and Goldman attesting to the accuracy of the financial

statements contained therein, the disclosure of any material changes to the Company’s internal

controls, and the disclosure of any fraud committed by the Company, its officers, or its directors.

       128.    The 2019 10-K stated the following regarding the Company’s internal controls:

       Management’s Report on Internal Control Over Financial Reporting

       Our management is responsible for establishing and maintaining adequate internal
       control over financial reporting. Internal control over financial reporting is defined
       in Rules 13a-15(f) and 15d-15(f) promulgated under the Securities Exchange Act
       of 1934 as a process designed by, or under the supervision of, our Chief Executive
       Officer and Chief Financial Officer and effected by the board of directors,
       management and other personnel to provide reasonable assurance regarding the
       reliability of financial reporting and the preparation of financial statements for
       external purposes in accordance with generally accepted accounting principles and
       includes those policies and procedures that:

           •   pertain to the maintenance of records that, in reasonable detail, accurately
               and fairly reflect the transactions and dispositions of the assets of the
               company;
           •   provide reasonable assurance that transactions are recorded as necessary to
               permit preparation of financial statements in accordance with generally
               accepted accounting principles, and that receipts and expenditures of the
               company are being made in accordance with authorizations of management
               and directors of the company; and



                                                42
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 43 of 69 PageID #: 43




           •   provide reasonable assurance regarding prevention or timely detection of
               unauthorized acquisition, use or disposition of the company’s assets that
               could have a material effect on the financial statements.

       Because of its inherent limitations, internal control over financial reporting may not
       prevent or detect misstatements. As a result, even those systems determined to be
       effective can provide only reasonable assurance with respect to financial statement
       preparation and presentation. Projections of any evaluation of effectiveness to
       future periods are subject to the risk that controls may become inadequate because
       of changes in conditions or that the degree of compliance with the policies or
       procedures may deteriorate.

       Under the supervision and with the participation of our Interim Chief Executive
       Officer and Chief Financial Officer, our management evaluated the effectiveness
       of our internal control over financial reporting as of December 31, 2019. In making
       their assessment of internal control over financial reporting, our management used
       the criteria described in the 2013 Internal Control—Integrated Framework issued
       by the Committee of Sponsoring Organizations of the Treadway Commission. Our
       evaluation included documenting, evaluating and testing of the design and
       operating effectiveness of our internal control over financial reporting. Based on
       this evaluation, we concluded that our controls over financial reporting were
       effective as of December 31, 2019.

       Previously Identified Material Weaknesses in Internal Control Over Financial
       Reporting

       None.

       Changes in Internal Control over Financial Reporting

       There were no changes in our internal control over financial reporting identified in
       management’s evaluation pursuant to Rules 13a-15(d) or 15d-15(d) of the
       Securities Exchange Act of 1934 during the period covered by this Annual Report
       on Form 10-K that materially affected, or are reasonably likely to materially affect,
       our internal control over financial reporting.

(Emphasis added in bold, not italics.)

       March 31, 2020 Press Release

       129.    On March 31, 2020, the Company issued the March 31 Press Release, which

announced the U.S. launch of the rapid DPP COVID-19 serological point-of-care test for the

detection of IgM and IgG antibodies, stating, in pertinent part:




                                                43
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 44 of 69 PageID #: 44




       The ability of the DPP platform to provide numerical results can aid clinicians
       in determining current or past exposure to the COVID-19 virus and
       monitoring infection progression, while avoiding the human interpretation
       errors associated with visual readings.

       …

       “The results and data from our DPP COVID-19 test can help improve clinical
       outcomes through the management of individual patients by enabling
       clinicians to understand the likelihood of past and present infection and to
       manage populations as a whole as a surveillance test,” stated Richard Eberly,
       Chief Executive Officer of Chembio. “Our measured approach has positioned
       us to offer a viable and sustainable long-term solution for clinicians. We expect
       to begin shipping product in April 2020, and we will continue to work with our
       partner LumiraDx to provide DPP COVID-19 tests with the ability to scale based
       upon market demand.”

       “We are excited that, through diligent collaboration with the FDA, our test will be
       distributed as authorized by the FDA Notification process under the public health
       emergency guidance issued on March 16, 2020,” stated Gail S. Page, Chembio
       director. “This is another example of Chembio’s ability to respond in an expeditious
       manner to global pandemics with differentiated solutions, as demonstrated
       previously with Zika and Ebola.”

       …

       Chembio is a leading point-of-care diagnostics company focused on detecting and
       diagnosing infectious diseases. The company’s patented DPP technology
       platform, which uses a small drop of blood from the fingertip, provides high-
       quality, cost-effective results in approximately 15 minutes.

(Emphasis added.)

       April 9 Press Release

       130.    On April 9, 2020, the Company put out the April 9 Press Release, in which

Defendant Esfandiari stated, in relevant part:

       “Our patented technology uses one of two analyzers produced by Chembio, known
       as MR1 and MR2, to read the test results for both IgM and IgG antibodies from
       finger stick blood in 15 minutes and gives a numerical result related to the amount
       of antibody in the sample,” … “This eliminates the individual subjectivity of results
       and increases the sensitivity and specificity of the test.”




                                                 44
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 45 of 69 PageID #: 45




        April 15 Press Release

        131.    On April 15, 2020, the Company issued the April 15 Press Release, which stated,

in relevant part:

        We are very pleased with the continued progress our teams are making to address
        the market demands with our DPP COVID-19 serological system,” stated Rick
        Eberly, Chembio’s Chief Executive Officer. “The flexibility of having two
        analyzers and a system that provides high sensitivity and specificity that is
        generally consistent with the performance of Chembio’s other DPP platform
        tests as part of our offering places us in a unique position to serve a variety of
        markets. Additionally, we are pleased to announce that our manufacturing team
        has produced and shipped our first lots of the COVID-19 Systems, and we look
        forward to providing further product within the US and abroad.

(Emphasis added.)

        May 4, 2020 Press Releases & Investor Conference Call

        May 4, 2020 Press Release 1

        132.    On May 4, 2020, the Company circulated the May 4 Press Release 1, in which

Defendant Eberly stated, in relevant part:

        “The CE Marking is another significant accomplishment for Chembio and expands
        the market opportunity for our DPP COVID-19 rapid serological test
        meaningfully,” stated Rick Eberly, Chembio’s Chief Executive Officer. “We are
        pleased to begin commercializing and continuing to support the decentralization
        that is needed to address the ongoing demand for testing. We believe our platform
        will add tremendous value in determining the IgM and IgG values in a variety
        of settings.”

(Emphasis added.)

        133.    The May 4 Press Release 1 continued, in pertinent part,

        The DPP COVID-19 System is a serological test and analyzer that provides
        numerical readings for both IgM and IgG antibody levels within 15 minutes from a
        simple finger stick drop of blood. Both Chembio’s Micro Reader 1 and Micro
        Reader 2 analyzers are compatible with the test. The system is approved for use in
        the U.S. through the Emergency Use Authorization and in Brazil under ANVISA
        approval.




                                                45
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 46 of 69 PageID #: 46




        May 4, 2020 Press Release 2

        134.    On May 4, 2020, the Company published the May 4 Press Release 2, which stated,

in relevant part:

        “During the first quarter, we refocused our business strategy to address the
        escalating need for COVID-19 diagnostic tests. In a short period of time, we
        developed a COVID-19 serological testing system, received FDA Emergency Use
        Authorization and began shipping tests to customers in the United
        States and Brazil in April. Our differentiated testing system offers numerical
        discrete detection of both IgM and IgG antibodies in approximately 15 minutes
        from a fingerstick. Then, in approximately 15 seconds, the DPP COVID-19 System
        reads the test to provide numerical results using the portable Micro Reader
        analyzers that are engineered and produced by our wholly owned subsidiary
        in Germany. Numerical results reduce the possibility of the types of human
        error that can be experienced in the visual interpretations required by many
        other serological tests,” said Gail Page, Chembio’s Executive Chair of the
        Board. “We are proud to be serving the needs of clinicians and the broader
        healthcare community in this time of crisis.”

        “It has been an extremely productive first few weeks in my new role as CEO.
        Amid these challenging circumstances, the skill and hard work of this team
        has enabled a successful strategic pivot as we prioritize manufacturing and
        commercialization of our DPP COVID-19 System,” said Richard Eberly,
        Chembio’s Chief Executive Officer. “Through efficient use of our resources and
        technical ability, we are scaling production of these tests due to the strong demand
        we are experiencing. We believe the features and benefits offered by our DPP
        COVID-19 System will make it a preferred solution.”

(Emphasis added.)

        May 4 2020 Investor Conference Call

        135.    The Company, led by Defendants Eberly and Page, held a conference call on that

same day, May 4, 2020, (the “May 4 Conference Call”) to discuss the Company’s operating results

for the quarter ended March 31, 2020 with investors. During the call, Defendant Eberly

represented, in relevant part, that the “accuracy of the DPP COVID-19 systems after 11 days

post the onset of symptoms is 100% for total antibodies. This is based on our data that was




                                                46
      Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 47 of 69 PageID #: 47




submitted to and reviewed by the FDA for the EUA.”7 Defendant Page failed to correct or

clarify Defendant Eberly’s statements that Chembio’s rapid COVID-19 antibody tests were less

than 100% accurate even under the circumstances described.

         May 4, 2020 Form 10-Q

         136.     Also on May 4, 2020, the Company filed its 1Q20 10-Q. The 1Q20 10-Q was signed

by Defendants Eberly and Goldman, and contained SOX certifications signed by Defendants

Eberly and Goldman attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

         137.     The 1Q20 10-Q stated the following regarding the Company’s rapid COVID-19

antibody tests:

         The DPP COVID-19 System detects antibodies in the blood that are produced by
         the body in response to a novel coronavirus infection. Detection of an acute
         infection, as determined by the level of IgM antibodies, helps determine if a patient
         is still infectious. As the infection progresses, the body typically begins to produce
         IgG antibodies. The IgG antibody levels increase, while IgM antibody levels
         decrease and eventually disappear. IgG antibodies remain, evidencing the earlier
         infection. It is not currently known how long IgG antibodies to coronavirus remain
         in the body.

         The DPP COVID-19 System offers discrete detection of IgM and IgG antibodies,
         with high sensitivity and specificity, from a simple fingerstick drop of blood after
         approximately 15 minutes of reaction time. Using our portable Micro Reader
         analyzer, the DPP COVID-19 System produces numerical results in approximately
         15 seconds. Numerical readings of each of the IgM and IgG antibodies can assist
         in identifying patients who have been exposed to the novel coronavirus, even
         patients who exhibit mild, or no, symptoms. Numerical results reduce the
         possibility of the types of human error that can be experienced in the visual
         interpretations required by many other serological tests. Because the reader
         processing requires approximately 15 seconds and is independent of the processing
         of tests, the DPP COVID-19 System can process more than 200 tests per hour,
         making it appropriate for high-volume applications.



7
    Emphasis added.


                                                  47
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 48 of 69 PageID #: 48




        138.    The 1Q20 10-Q also stated the following regarding the Company’s internal

controls:

        Changes in Internal Control over Financial Reporting. There were no changes
        in our internal control over financial reporting identified in connection with the
        evaluation required by paragraph (d) of Rule 13a-15 or Rule 15d-15 under the
        Exchange Act that occurred during the three months ended June 30, 2020, that have
        materially affected, or are reasonably likely to materially affect, our internal control
        over financial reporting.

        May 2020 Offering Documents

        139.    On May 6, 2020 and May 8, 2020, the Company filed the May 2020 Offering

Documents with the SEC in connection with the May 2020 Offering. The May 6 Form 424B5

stated and the May 8 Form 424B5 reiterated, in pertinent part:

        In February 2020, we began to shift substantially all of our resources to leverage
        our DPP lateral flow technology to address the acute and escalating need for an
        accurate diagnostic test for COVID-19. By March 2020 we had developed, and
        begun to manufacture for commercialization, the DPP COVID-19 System, which
        consists of our new serological test for COVID-19 and our Micro Reader analyzer.
        The DPP COVID-19 System can provide discrete, numerical readings for IgM and
        IgG antibody levels in approximately 15 minutes from a fingerstick drop of blood.
        The accuracy of the DPP COVID-19 System after 11 days post the onset of
        symptoms is 100% for total antibodies.

(Emphasis added.)

        140.    In connection with the May 2020 Offering, the Company sold over 2.6 million

shares of stock, and raised approximately $30.8 million.

        May 18 Press Release

        141.    On May 18, 2020, the Company published the May 18 Press Release, which stated,

in relevant part:

        HAUPPAUGE, N.Y., May 18, 2020 (GLOBE NEWSWIRE) -- Chembio
        Diagnostics, Inc. (Nasdaq: CEMI), a leading point-of-care diagnostic company
        focused on infectious diseases, today announced it has signed a multi-year,
        non-exclusive agreement with Thermo Fisher Scientific’s healthcare channel,
        to distribute Chembio’s DPP COVID-19 System in the United States. The DPP



                                                  48
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 49 of 69 PageID #: 49




       COVID-19 System is a rapid serological test and analyzer that provides numerical
       readings for both IgM and IgG antibody levels within 15 minutes from a finger
       stick drop of blood. The DPP COVID-19 System can include either Chembio’s
       Micro Reader 1 or Micro Reader 2 analyzer.

       “We are pleased to announce our strategic supplier partnership with the Fisher
       Healthcare channel, which will significantly increase our commercial footprint by
       providing access to thousands of hospital and physician office moderately complex
       labs across the country,” stated Rick Eberly, Chembio’s President and Chief
       Executive Officer. “We have initiated a comprehensive training and marketing
       program for the Fisher Healthcare channel sales team, in order to expand the
       targeted coverage for this important segment of the market as soon as possible.”

       June 2 Press Release

       142.    On June 2, 2020, the Company disseminated a press release (the “June 2 Press

Release”), which quoted the Company’s newly appointed Vice President of Sales and Marketing

for North America as follows, in relevant part:

       “I am very pleased to be joining Chembio and taking on this new challenge to lead
       the sales and marketing efforts in North America. The company is well positioned
       to serve the many customer channels that can all benefit from the accuracy,
       speed and ease of use provided by DPP technology,” said Mr. Caso. “I look
       forward to working with this talented team to implement and execute commercial
       strategies to deliver our DPP COVID-19 program and legacy business product
       portfolios to a diverse customer base.”

(Emphasis added.)

       June 16, 2020 Proxy Statement

       143.    On June 16, 2020, the Company filed the 2020 Proxy Statement with the SEC.

Defendants Eberly, Page, Davis, Polan, and Potthoff solicited the 2020 Proxy Statement pursuant

to Section 14(a) of the Exchange Act, which contained material misstatements and omissions.8




8
 Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  49
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 50 of 69 PageID #: 50




        144.    With respect to the Company’s Code of Ethics, the 2020 Proxy Statement stated,

“[w]e have a Code of Business Conduct and Ethics, or the Conduct Code, applicable to all

directors, officers and employees of Chembio and its subsidiaries.”

        145.    The 2020 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Ethics.

        146.    The 2020 Proxy Statement also failed to disclose, inter alia, that: (1) the Company’s

rapid COVID-19 antibody tests were less than 100% accurate after 11 days post the onset of

symptoms; (2) the Company’s rapid COVID-19 antibody tests generated a higher than expected

rate of false results and higher than that reflected in the authorized labeling for the testing device;

(3) the FDA had expressed grave and material performance concerns regarding the sensitivity and

specificity of Chembio’s rapid COVID-19 antibody test prior to revocation of the EUA on June

16, 2020; (4) accordingly, it was not reasonable to believe that the Company’s rapid COVID-19

antibody tests may be effective in detecting COVID-19 resultant antibodies and, therefore, there

was a material risk to public health from the poor performance and high rate of false test results;

(5) the commercial viability of the Company was overstated in light of the true accuracy and

efficacy of the Company’s COVID-19 tests; and (6) the Company failed to maintain internal

controls. As a result of the foregoing, the Individual Defendants’ statements about the Company’s

business, operations and prospects were materially false and misleading and lacked a reasonable

basis at all relevant times.

        147.    The statements and omissions referenced in ¶¶ 123–142 herein were materially

false and misleading and failed to disclose material facts necessary to make the statements made




                                                  50
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 51 of 69 PageID #: 51




not false and misleading. Specifically, the Individual Defendants failed to disclose that: (1) the

Company’s rapid COVID-19 antibody tests were less than 100% accurate after 11 days post the

onset of symptoms; (2) the Company’s rapid COVID-19 antibody tests generated a higher than

expected rate of false results and higher than that reflected in the authorized labeling for the testing

device; (3) the FDA had expressed grave and material performance concerns regarding the

sensitivity and specificity of Chembio’s rapid COVID-19 antibody test prior to revocation of the

EUA on June 16, 2020; (4) accordingly, it was not reasonable to believe that the Company’s rapid

COVID-19 antibody tests may be effective in detecting COVID-19 resultant antibodies and,

therefore, there was a material risk to public health from the poor performance and high rate of

false test results; (5) the commercial viability of the Company was overstated in light of the true

accuracy and efficacy of the Company’s COVID-19 tests; and (6) the Company failed to maintain

internal controls. As a result of the foregoing, the Individual Defendants’ statements about the

Company’s business, operations and prospects were materially false and misleading and lacked a

reasonable basis at all relevant times.

        The Truth Emerges

        148.    After markets closed on June 16, 2020, the FDA issued the June 16 FDA Press

Release, disclosing that the FDA had revoked the EUA for Chembio’s COVID-19 antibody test.

The FDA also sent the Company a letter dated June 16, 2020 notifying the Company of its

revocation of the EUA. The June 16 FDA Press Release stated the following, in relevant part:

        Today, the U.S. Food and Drug Administration revoked the emergency use
        authorization (EUA) of the Chembio Diagnostic System, Inc. (Chembio) DPP
        COVID-19 IgM/IgG System, a SARS-CoV-2 antibody test, due to performance
        concerns with the accuracy of the test. Antibody tests, a type of serological test, can
        help provide information on a person’s and population’s exposure to COVID19.
        …




                                                  51
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 52 of 69 PageID #: 52




       Data submitted by Chembio as well as an independent evaluation of the Chembio
       test at NCI showed that this test generates a higher than expected rate of false results
       and higher than that reflected in the authorized labeling for the device. Under the
       current circumstances of the public health emergency, it is not reasonable to believe
       that the test may be effective in detecting antibodies against SARS-CoV-2 or that
       the known and potential benefits of the test outweigh the known and potential risks
       of the test, including the high rate of false results. Moreover, the risk to public health
       from the false test results makes EUA revocation appropriate to protect the public
       health or safety. As such, the FDA decided to revoke the emergency use
       authorization of the Chembio test, and this test may not be distributed.

       149.    On June 17, 2020, the Company filed the June 17 8-K, which acknowledged receipt

of the FDA’s June 16, 2020 letter. The June 17 8-K stated the following, in relevant part:

       On June 16, 2020, we received a letter from the U.S. Food and Drug
       Administration, or FDA, notifying us that the FDA was revoking the Emergency
       Use Authorization, or EUA, granted in April 2020 with respect to our DPP COVID-
       19 System, which consists of our serological test for COVID-19 and one of our
       Micro Reader analyzers. As a result of this decision by the FDA, we may no longer
       distribute the DPP COVID-19 System.

       The DPP COVID-19 System was one of the first antibody tests authorized by the
       FDA during the COVID-19 public health emergency. Based on the information that
       we submitted to the FDA at the time of authorization, the FDA concluded that our
       test system met the applicable “may be effective” standard for an EUA.

       In its letter of June 16, 2020, the FDA stated that it had decided to revoke the EUA
       for the DPP COVID-19 System due to performance concerns regarding the
       sensitivity and specificity of our test system. According to the FDA, an independent
       evaluation of our test system by the National Institutes of Health’s National Cancer
       Institute, as well as other independent evaluations, showed (a) our test system
       generated a higher rate of false results than expected under our initial EUA request
       and our authorized labeling and (b) it is not reasonable to believe that our test
       system may be effective in detecting antibodies against SARS-CoV-2 or that the
       known and potential benefits of our test system outweigh its known and potential
       risks.

       We intend to continue working with the FDA with respect to the modification of
       the DPP COVID-19 System and of the revocation of the EUA for our test system.

       150.    On this news, the price of the Company’s stock plunged from $9.93 per share at the

close of trading on June 16, 2020, to $3.89 per share at the close of trading on June 17, 2020,

representing a stunning loss in value of more than 60%—the Company’s largest stock drop in 18




                                                  52
     Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 53 of 69 PageID #: 53




years—on a massive trading volume of nearly 27 million shares—almost four times the average

daily, three-month volume.15

       151.    Also on June 17, 2020, Bloomberg published an article titled “FDA Reversal on

Chembio Antibody Test Sends Stock Down 63%” (the “Bloomberg Article”)16 reporting that

Chembio’s stock “lost more than half its value on [June 17, 2020] after U.S. regulators revoked its

right to sell a test for COVID-19 antibodies over accuracy concerns.” Moreover, the Bloomberg

Article noted that Canaccord analyst, Max Masucci, slashed his share price target on Chembio’s

stock from $22 to $7 and joined four other analysts in downgrading their outlook of the Company’s

valuation.

                                  DAMAGES TO CHEMBIO

       152.    As a direct and proximate result of the Individual Defendants’ conduct, Chembio

will lose and expend many millions of dollars.

       153.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company, its President and CEO, its former interim

CEO, and its CFO, and any internal investigations, and amounts paid to outside lawyers,

accountants, and investigators in connection thereto.

       154.    These expenditures also include, but are not limited to, compensation and benefits

paid to the Individual Defendants who breached their fiduciary duties to the Company.

       155.    As a direct and proximate result of the Individual Defendants’ conduct, Chembio

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their


15
   For example, approximately 1,438,600 shares of the Company’s stock were traded just one day
prior, on June 16, 2020.
16
   https://www.bloombergquint.com/business/fda-reversal-on-chembio-test-sounds-an-alarm-for-
canaccord (last visited September 10, 2020).


                                                 53
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 54 of 69 PageID #: 54




misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        156.    Plaintiff brings this action derivatively and for the benefit of Chembio to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Chembio, unjust enrichment, and violations of the

Exchange Act, as well as the aiding and abetting thereof.

        157.    Chembio is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        158.    Plaintiff is, and has been at all relevant times, a shareholder of Chembio. Plaintiff

will adequately and fairly represent the interests of Chembio in enforcing and prosecuting its

rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        159.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        160.    A pre-suit demand on the Board of Chembio is futile and, therefore, excused. At

the time of filing of this action, the Board consists of the following four individuals: Defendants

Eberly, Davis, Polan, and Potthoff, (the “Directors”). Plaintiff needs only to allege demand futility

as to two of the four Directors who are on the Board at the time this action is commenced.

        161.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to cause the Company to make false and misleading statements




                                                 54
     Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 55 of 69 PageID #: 55




and omissions of material facts, which renders them unable to impartially investigate the charges

and decide whether to pursue action against themselves and the other perpetrators of the scheme.

       162.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in making and/or causing the Company to make the materially false and

misleading statements alleged herein. The fraudulent scheme was intended to make the Company

appear more profitable and attractive to investors. As a result of the foregoing, the Directors

breached their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and

demand upon them is futile, and thus excused.

       163.    The Directors knew of the falsity of the misleading statements at the time they were

made. The development and commercialization of COVID-19 tests is currently the core operation

of Chembio. The accuracy of the COVID-19 tests is highly material to the Company’s core

operations, which is reflected in the Company’ stock price and made clear by the Company’s

March 12 Press Release 1, March 12 Press Release 2, March 12 Press Release 3, March 31 Press

Release, April 9 Press Release, April 15 Press Release, May 4 Press Release 1, May 4 Press

Release 2, May 18 Press Release, June 2 Press Release, May 2020 Offering Documents, March 12

Conference Call and May 4 Conference Call, and the Company’s recent filings with the SEC,

including, but not limited to, the Company’s 2019 10-K, 1Q20 10-Q, 2Q20 10-K, and June 17 8-

K.

       164.    As Board members of Chembio, charged with overseeing the Company’s affairs,

the Directors all must have had knowledge or information pertaining to the Company’s core

operations and the material events giving rise to these claims. Specifically, as members of

Chembio’s Board, the Directors must have been aware of the material facts surrounding the

accuracy of the COVID-19 tests described herein, including the revelations brought to light by




                                                  55
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 56 of 69 PageID #: 56




third-parties, including, but not limited to, the FDA, and Bloomberg, and acknowledged by the

Company’s CEO, Defendant Eberly, and CFO, Defendant Goldman.

       165.    This inference of actual knowledge of the falsity of the misleading statements and

omissions at issue is further supported by the sophistication of the Company’s Directors, which is

touted in Chembio filings with the SEC, as referenced above.

       166.    Therefore, the Directors each knew of the falsity of the statements and misleading

omissions detailed herein at the time such statements were made, and further failed to exercise or

recklessly disregarded their duty of oversight to stop or correct such misleading statements and

omissions.

       167.    Additional reasons that demand on Defendant Eberly is futile follow. Defendant

Eberly has served as the Company’s President and CEO since March 16, 2020. Thus, as the

Company admits, he is a non-independent director. The Company provides Defendant Eberly with

his principal occupation, and, according to the Eberly Employment Agreement, he receives

handsome compensation, including at least $400,000 in base salary in 2020 for his services.

Defendant Eberly was ultimately responsible for all of the false and misleading statements and

omissions that were made, including those contained in the Company’s SEC filings and press

releases referenced herein. As the Company’s highest officer and as a trusted Company director,

he conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Moreover, Defendant Eberly signed, and thus personally made the false and misleading statements

in the 1Q20 10-Q referenced herein, in addition to falsely representing that the Company’s

COVID-19 antibody test was 100% accurate after 11 days post the onset of symptoms in the




                                               56
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 57 of 69 PageID #: 57




Company’s May 4 Conference Call with investors and press releases. Furthermore, Defendant

Eberly is a defendant in the Securities Class Actions. For these reasons, Defendant Eberly breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       168.    Additional reasons that demand on Defendant Davis is futile follow. Defendant

Davis serves as the Company’s Chairperson of the Board, and has served as a director since 2007.

Previously, she served as the Executive Chairperson of the Board from March 2014 until April 23,

2020. Defendant Davis also serves as the Chair of the Company’s Nominating and Corporate

Governance Committee, and as a member of the Audit Committee and Compensation Committee.

Defendant Davis has received and continues to receive compensation for her role as a director as

described above. As a trusted Company director, she conducted little, if any, oversight of the

scheme to cause the Company to make false and misleading statements, consciously disregarded

her duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded her duties to protect corporate assets. Furthermore, Defendant Davis signed, and thus

personally made the false and misleading statements in the 2019 10-K. For these reasons,

Defendant Davis breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.

       169.    Additional reasons that demand on Defendant Polan is futile follow. Defendant

Polan has served as a Company director since August 2018. She also serves as the Chair of the

Company’s Compensation Committee and as a member of the Audit Committee and Nominating

and Corporate Governance Committee. Defendant Polan has received and continues to receive

compensation for her role as a director as described above. As a trusted Company director, she

conducted little, if any, oversight of the scheme to cause the Company to make false and




                                                  57
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 58 of 69 PageID #: 58




misleading statements, consciously disregarded her duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

Furthermore, Defendant Polan signed, and thus personally made the false and misleading

statements in the 2019 10-K. For these reasons, Defendant Polan breached her fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

her is futile and, therefore, excused.

       170.    Additional reasons that demand on Defendant Potthoff is futile follow. Defendant

Potthoff has served as a Company director since May 2018. He also serves as the Chair of the

Company’s Audit Committee, and as a member of the Compensation Committee and Nominating

and Corporate Governance Committee. Defendant Potthoff has received and continues to receive

compensation for his role as a director as described above. As a trusted Company director, he

conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Potthoff signed, and thus personally made the false and misleading

statements in the 2019 10-K. For these reasons, Defendant Potthoff breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       171.    Additional reasons that demand on the Board is futile follow.

       172.    Defendants Davis, Polan, and Potthoff (the “Audit Committee Defendants”) served

on the Company’s Audit Committee during the Relevant Period. Pursuant to the Company’s Audit

Committee Charter, the Audit Committee Defendants were responsible for overseeing, inter alia,

the Company’s the integrity of the Company’s financial statements, the Company’s compliance




                                                 58
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 59 of 69 PageID #: 59




with legal and regulatory requirements, the Company’s financial reporting process, and the

Company’s internal controls over financial reporting. The Audit Committee Defendants failed to

ensure the integrity of the Company’s financial statements, as they are charged to do under the

Audit Committee Charter, allowing the Company to file false and misleading financial statements

with the SEC and to fail to maintain internal controls. Thus, the Audit Committee Defendants

breached their fiduciary duties, are not disinterested, and demand is excused as to them.

       173.    The Directors have longstanding business and personal relationships with each

other and the Individual Defendants that preclude them from acting independently and in the best

interests of the Company and the shareholders. These conflicts of interest precluded the Directors

from adequately monitoring the Company’s operations and internal controls and calling into

question the Individual Defendants’ conduct. Thus, demand upon the Directors would be futile.

       174.    In violation of the Code of Ethics, the Directors conducted little, if any, oversight

of the Company’s internal controls over public reporting and of the Company’s involvement in the

Individual Defendants’ scheme to issue materially false and misleading statements to the public

and to facilitate and disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duty, unjust enrichment, and violations of the Exchange Act. In violation of the Code of

Ethics, the Directors failed to comply with the law. Thus, the Directors face a substantial likelihood

of liability and demand is futile as to them.

       175.    Chembio has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

or others who were responsible for that wrongful conduct to attempt to recover for Chembio any

part of the damages Chembio suffered and will continue to suffer thereby. Thus, any demand upon

the Directors would be futile.




                                                 59
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 60 of 69 PageID #: 60




       176.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       177.    The acts complained of herein constitute violations of fiduciary duties owed by

Chembio’s officers and directors, and these acts are incapable of ratification.

       178.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Chembio. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Chembio, there would be no directors’ and officers’ insurance protection. Accordingly,

the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,

will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

futile and, therefore, excused.




                                                 60
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 61 of 69 PageID #: 61




          179.   If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Chembio to sue the Individual Defendants named herein, because, if they did, they would

face a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

          180.   Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least two of the Directors cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

          181.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          182.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          183.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any




                                                   61
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 62 of 69 PageID #: 62




proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       184.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

       185.    Under the direction and watch of the Directors, the 2020 Proxy Statement failed to

disclose, inter alia, that: (1) the Company’s rapid COVID-19 antibody tests were less than 100%

accurate after 11 days post the onset of symptoms; (2) the Company’s rapid COVID-19 antibody

tests generated a higher than expected rate of false results and higher than that reflected in the

authorized labeling for the testing device; (3) the FDA had expressed grave and material

performance concerns regarding the sensitivity and specificity of Chembio’s rapid COVID-19

antibody test prior to revocation of the EUA on June 16, 2020; (4) accordingly, it was not

reasonable to believe that the Company’s rapid COVID-19 antibody tests may be effective in

detecting COVID-19 resultant antibodies and, therefore, there was a material risk to public health

from the poor performance and high rate of false test results; (5) the commercial viability of the

Company was overstated in light of the true accuracy and efficacy of the Company’s COVID-19

tests; and (6) the Company failed to maintain internal controls. As a result of the foregoing, the

Individual Defendants’ statements about the Company’s business, operations and prospects were

materially false and misleading and lacked a reasonable basis at all relevant times.

       186.    The Individual Defendants also caused the Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-




                                                  62
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 63 of 69 PageID #: 63




performance” elements, while failing to disclose that the Company’s financial prospects were

misrepresented as a result of false and misleading statements, causing the Company’s share price

to be artificially inflated and allowing the Individual Defendants to wrongfully benefit from the

fraud alleged herein.

       187.    Moreover, the 2020 Proxy Statement was false and misleading when it discussed

the Company’s adherence to specific governance policies and procedures, including the Code of

Ethics, due to the Individual Defendants’ failures to abide by them and their engagement in the

scheme to issue false and misleading statements and omissions of material fact.

       188.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2020 Proxy Statement were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the 2020 Proxy Statement, including but not limited to: (1) election of directors; (2) approval of

a proposal to change the Company’s state of incorporation from Nevada to Delaware (the

“Reincorporation Proposal”); (3) ratification of the Company’s independent auditor; and (4) an

advisory vote on 2019 executive compensation.

       189.    The false and misleading elements of the 2020 Proxy Statement led to the rejection

of the Reincorporation Proposal, and to the re-election of Defendants Eberly, Page, Davis, Polan,

and Potthoff, which allowed them to continue breaching their fiduciary duties to Chembio.

       190.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2020 Proxy Statement.

       191.    Plaintiff on behalf of Chembio has no adequate remedy at law.




                                                 63
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 64 of 69 PageID #: 64




                                           SECOND CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       192.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       193.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Chembio’s business and affairs.

       194.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       195.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Chembio.

       196.    In breach of their fiduciary duties owed to Chembio, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) the Company’s rapid

COVID-19 antibody tests were less than 100% accurate after 11 days post the onset of symptoms;

(2) the Company’s rapid COVID-19 antibody tests generated a higher than expected rate of false

results and higher than that reflected in the authorized labeling for the testing device; (3) the FDA

had expressed grave and material performance concerns regarding the sensitivity and specificity

of Chembio’s rapid COVID-19 antibody test prior to revocation of the EUA on June 16, 2020; (4)

accordingly, it was not reasonable to believe that the Company’s rapid COVID-19 antibody tests

may be effective in detecting COVID-19 resultant antibodies and, therefore, there was a material

risk to public health from the poor performance and high rate of false test results; (5) the




                                                 64
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 65 of 69 PageID #: 65




commercial viability of the Company was overstated in light of the true accuracy and efficacy of

the Company’s COVID-19 tests; and (6) the Company failed to maintain internal controls. As a

result of the foregoing, the Individual Defendants’ statements about the Company’s business,

operations and prospects were materially false and misleading and lacked a reasonable basis at all

relevant times.

       197.       The Individual Defendants also failed to correct and caused the Company to fail to

correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       198.       In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

       199.       The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Chembio’s securities.

       200.       The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to




                                                  65
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 66 of 69 PageID #: 66




improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Chembio’s

securities.

        201.   These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        202.   As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Chembio has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        203.   Plaintiff on behalf of Chembio has no adequate remedy at law.

                                           THIRD CLAIM

                  Against the Individual Defendants for Unjust Enrichment

        204.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        205.   By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made, the Individual Defendants were unjustly enriched at the

expense of, and to the detriment of, Chembio.

        206.   The Individual Defendants either benefitted financially from the improper conduct,

or received profits, bonuses, stock options, or similar compensation from Chembio that was tied

to the performance or artificially inflated valuation of Chembio, or received compensation that

was unjust in light of the Individual Defendants’ bad faith conduct.

        207.   Plaintiff, as a shareholder and a representative of Chembio, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or


                                                66
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 67 of 69 PageID #: 67




valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       208.      Plaintiff on behalf of Chembio has no adequate remedy at law.

                                      PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                 (a)     Declaring that Plaintiff may maintain this action on behalf of Chembio, and

that Plaintiff is an adequate representative of the Company;

                 (b)     Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to Chembio;

                 (c)     Determining and awarding to Chembio the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                 (d)     Directing Chembio and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Chembio and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                       1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and

              guidelines of the board;

                       2. a provision to permit the shareholders of Chembio to nominate at least two

              candidates for election to the Board; and


                                                  67
    Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 68 of 69 PageID #: 68




                      3. a proposal to ensure the establishment of effective oversight of compliance

             with applicable laws, rules, and regulations.

                (e)      Awarding Chembio restitution from Individual Defendants, and each of

them;

                (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

                (g)      Granting such other and further relief as the Court may deem just and

proper.

                                         JURY DEMAND

        Plaintiff hereby demands a trial by jury.



Dated: September 11, 2020                      Respectfully submitted,

                                               THE ROSEN LAW FIRM, P.A.

                                               /s/ Phillip Kim
                                               Phillip Kim
                                               275 Madison Avenue, 40th Floor
                                               New York, NY 10016
                                               Telephone: (212) 686-1060
                                               Facsimile: (212) 202-3827
                                               Email: pkim@rosenlegal.com

                                               THE BROWN LAW FIRM, P.C.
                                               Timothy Brown
                                               240 Townsend Square
                                               Oyster Bay, New York 11771
                                               Telephone: (516) 922-5427
                                               Facsimile: (516) 344-6204
                                               Email: tbrown@thebrownlawfirm.net

                                               Counsel for Plaintiff




                                                    68
DocuSign Envelope ID: 3D43EC0F-AF89-4F56-ABD1-20E1779E7546
                 Case 1:20-cv-04269 Document 1 Filed 09/11/20 Page 69 of 69 PageID #: 69




                                                        VERIFICATION

                    I,     Karen Wong      am        a  plaintiff    in      the     within  action.
            I have reviewed          the    allegations made      in    this     shareholder derivative
            complaint, know the contents thereof, and authorize its filing. To those allegations
            of which I have personal knowledge, I believe those allegations to be true. As to those
            allegations of which I do not have personal knowledge, I rely upon my counsel and their
            investigation and believe them to be true.

                   I declare under penalty of perjury that the foregoing is true and correct. Executed this _th
                   9/10/2020
            day of __________, 2020.
                                          ______________________
                                          Karen Wong
